Exhibit 10.1

CONSTRUCTION LOAN AGREEMENT

for a loan in the amount of

$148,864,335

MADE BY AND BETWEEN

TARANTULA VENTURES LLC,

a Delaware limited liability company,

As Borrower

AND

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

127 Public Square,

Cleveland, Ohio 44114

as a Lender and as Administrative Agent

AND

KEYBANC CAPITAL MARKETS

as sole lead arranger and book manager

Dated as of December 20, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

ARTICLE 1

        INCORPORATION OF RECITALS AND EXHIBITS    1

1.1

    Incorporation of Recitals    1

1.2

    Incorporation of Exhibits    1

ARTICLE 2

        DEFINITIONS    2

2.1

    Defined Terms    2

2.2

    Other Definitional Provisions    16

ARTICLE 3

        BORROWER’S REPRESENTATIONS AND WARRANTIES    16

3.1

    Representations and Warranties    16

3.2

    Survival of Representations and Warranties    22

ARTICLE 4

        LOAN AND LOAN DOCUMENTS    22

4.1

    Agreement to Borrow and Lend; Lender’s Obligation to Disburse    22

4.2

    Loan Documents    23

4.3

    Term of the Loan    24

4.4

    Prepayments    24

4.5

    Required Principal Payments    25

4.6

    Late Charge    25

4.7

    Funds for Payment    25

ARTICLE 5

        INTEREST    26

5.1

    Interest Rate    26

5.2

    [Intentionally Omitted.]    28

ARTICLE 6

        COSTS OF MAINTAINING LOAN    28

6.1

    Increased Costs and Capital Adequacy    28

6.2

    Borrower Withholding    29

ARTICLE 7

        LOAN EXPENSE AND ADVANCES    30

7.1

    Loan and Administration Expenses    30

7.2

    Fees    30

7.3

    [Intentionally Omitted.]    30

7.4

    Agent’s Attorneys’ Fees and Disbursements    30

7.5

    Time of Payment of Fees and Expenses    31

7.6

    Expenses and Advances Secured by Loan Documents    31

7.7

    Right of Lender to Make Advances to Cure Borrower’s Defaults    31

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page

ARTICLE 8

        NON-CONSTRUCTION REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN    31

8.1

    Non-Construction Conditions Precedent    31

ARTICLE 9

    CONSTRUCTION REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN    34

9.1

    Required Construction Documents    34

ARTICLE 10

        BUDGET AND CONTINGENCY FUND    35

10.1

    Budget    35

10.2

    Budget Line Items    36

10.3

    Contingency Fund    36

10.4

    Optional Method for Payment of Interest    36

ARTICLE 11

        SUFFICIENCY OF LOAN    37

11.1

    Loan In Balance    37

ARTICLE 12

        CONSTRUCTION PAYOUT REQUIREMENTS    37

12.1

    Applicability of Sections    37

12.2

    Monthly Payouts    37

12.3

    Documents to be Furnished for Each Disbursement    38

12.4

    Retainages.    39

12.5

    Disbursements for Materials Stored On-Site    39

12.6

    Disbursements for Offsite Materials    40

12.7

    Intentionally Omitted    40

ARTICLE 13

        FINAL DISBURSEMENT FOR CONSTRUCTION    40

13.1

    Final Disbursement for Construction    40

ARTICLE 14

        RESERVED    41

ARTICLE 15

        OTHER COVENANTS    41

15.1

    Borrower further covenants and agrees as follows:    41

15.2

    Authorized Representative    51

ARTICLE 16

        CASUALTIES AND CONDEMNATION    52

16.1

    Agent’s Election to Apply Proceeds on Indebtedness    52

16.2

    Borrower’s Obligation to Rebuild and Use of Proceeds Therefor    53

ARTICLE 17

        ASSIGNMENTS BY LENDER AND BORROWER    53

17.1

    Prohibition of Assignments and Transfers by Borrower    53

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page

17.2

    Prohibition of Transfers in Violation of ERISA    53

17.3

    Successors and Assigns    54

ARTICLE 18

        TIME OF THE ESSENCE    54

18.1

    Time is of the Essence    54

ARTICLE 19

        EVENTS OF DEFAULT    54

ARTICLE 20

        LENDER’S REMEDIES IN EVENT OF DEFAULT    57

20.1

    Remedies Conferred Upon Lender    57

ARTICLE 21

        GENERAL PROVISIONS    58

21.1

    Captions    58

21.2

    Modification; Waiver    58

21.3

    Governing Law    58

21.4

    Acquiescence Not to Constitute Waiver of Lender’s Requirements    58

21.5

    Disclaimer by Lender    58

21.6

    Partial Invalidity; Severability    59

21.7

    Definitions Include Amendments    59

21.8

    Execution in Counterparts    60

21.9

    Entire Agreement    60

21.10

    Waiver of Damages    60

21.11

    Claims Against Lender    60

21.12

    Jurisdiction    60

21.13

    Set-Offs    61

ARTICLE 22

        NOTICES    61

ARTICLE 23

        WAIVER OF JURY TRIAL    62

ARTICLE 24

        ASSIGNMENTS AND PARTICIPATIONS    63

24.1

    Assignments and Participations    63

24.2

    Several Liability    66

ARTICLE 25

        AGENT    66

25.1

    Appointment    66

25.2

    Reliance on Agent    67

25.3

    Powers    67

25.4

    Disbursements    67

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page

25.5

    Distribution and Apportionment of Payments    68

25.6

    Consents and Approvals    70

25.7

    Agency Provisions Relating to Collateral    72

25.8

    Lender Actions Against Borrower or the Collateral    73

25.9

    Assignment and Participation    73

25.10

    Ratable Sharing    74

25.11

    General Immunity    74

25.12

    No Responsibility for Loan, Recitals, etc    74

25.13

    Action on Instructions of Lenders    75

25.14

    Employment of Agents and Counsel    75

25.15

    Reliance on Documents; Counsel    76

25.16

    Agent’ Reimbursement and Indemnification    76

25.17

    Rights as a Lender    76

25.18

    Lenders’ Credit Decisions    77

25.19

    Notice of Events of Default    77

25.20

    Successor Agent    77

 

iv



--------------------------------------------------------------------------------

LIST OF EXHIBITS TO LOAN AGREEMENT

 

Exhibit A    Legal Description of Land Exhibit B    Permitted Exceptions
Exhibit C    Form of Note Exhibit D    Intentionally Omitted Exhibit E    LIBOR
Notice Election Exhibit F    Insurance Requirements Exhibit G    Architect’s
Certificate Exhibit H    Initial Budget Exhibit I    Borrower’s Certificate
Exhibit J    Soft and Hard Cost Requisition Form Exhibit K    Engineer’s
Certificate Exhibit L    Assignment and Assumption Agreement Exhibit M   
Patriot Act and OFAC Transferee and Assignee Identifying Information Form

 

v



--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

Project Commonly Known as

“Data Center Facility, CH1, Elk Grove Village, Illinois”

THIS CONSTRUCTION LOAN AGREEMENT (“Agreement”) is made as of December 20, 2007,
by and among TARANTULA VENTURES LLC, a Delaware limited liability company
(“Borrower”), and KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), its successors and assigns, individually and as a lender and
administrative agent (referred to in such capacity as “Agent” in this
Agreement), and each of the undersigned lending institutions (KeyBank, as a
lender, and each such lending institution, and their respective successors and
assigns, referred to individually or collectively, as the context shall infer,
as the “Lender”).

WITNESSETH:

RECITALS

A. Borrower is the owner in fee simple of the land located in the Elk Grove
Village, County of Cook, State of Illinois, and is legally described in
Exhibit A attached hereto (the “Land”). Borrower proposes to construct on the
Land the first phase of a data center facility to consist when fully completed
of approximately 485,000 gross square feet and 211,140 raised square feet with a
critical load of 36.4 megawatts. The first phase will consist of approximately
121,223 raised square feet with a critical load of 18.2 megawatts. As of the
date hereof, a substantial amount of the construction of this first phase has
been completed.

B. Borrower has applied to Lender for a loan in the amount of up to One Hundred
Forty-Eight Million Eight Hundred Sixty-Four Thousand Three Hundred Thirty-Five
and No/100 Dollars ($148,864,335.00) (the “Loan”) to reimburse Borrower for
construction and development of the Project, and Lender is willing to make the
Loan on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE 1

INCORPORATION OF RECITALS AND EXHIBITS

 

1.1 Incorporation of Recitals.

The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.

 

1.2 Incorporation of Exhibits.

Exhibits A through M, to this Agreement, attached hereto are incorporated in
this Agreement and expressly made a part hereof by this reference.



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

 

2.1 Defined Terms.

The following terms as used herein shall have the following meanings:

Adjusted LIBOR Rate: For any LIBOR Rate Interest Period, an interest rate per
annum equal to the sum of (A) the rate obtained by dividing (x) the LIBOR Rate
for such LIBOR Rate Interest Period by (y) a percentage equal to one hundred
percent (100%) minus the Reserve Percentage for such LIBOR Rate Interest Period
and (B) the LIBOR Rate Margin.

Adjusted Base Rate: A rate per annum equal to the greater of (a) the Prime Rate
and (b) one-half of one percent (0.5%) in excess of the Federal Funds Effective
Rate. Any change in the Adjusted Base Rate shall be effective immediately from
and after a change in the Adjusted Base Rate (or the Federal Funds Effective
Rate, as applicable).

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.

Agent’s Head Office: The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel: McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.

Agreement: This Construction Loan Agreement.

Applicable Rate: As such term is defined in Section 5.1(a).

Appraisal: An MAI appraisal of the value of the Project, determined on a “going
concern” value basis, performed by an independent appraiser with experience
appraising data center properties selected by the Agent who is not an employee
of Guarantor or its Subsidiaries, the Agent or a Lender, the form and substance
of such appraisal and the identity of the appraiser to be in compliance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
and policies (both regulatory and internal) applicable to the Lenders and
otherwise acceptable to the Agent.

 

2



--------------------------------------------------------------------------------

Appraised Value: The “going concern” value of the Project determined by the most
recent Appraisal of the Project, obtained pursuant to this Agreement; subject,
however, to such changes or adjustments to the value determined thereby as may
be required by the appraisal department of the Agent in its good faith business
judgment based on criteria and factors generally used and considered by the
Agent in determining the value of similar properties.

Approved Lease: Any Lease that meets the following criteria shall not require
Agent’s or Lenders’ prior written approval: (i) the rental rate thereunder is at
least ninety percent (90%) of the rental rate in the Pro Forma Projection;
(ii) the lease term is for a minimum of five (5) consecutive years; (iii) the
Lease does not contain any early termination rights in favor of Tenant other
than those contained in customary casualty and condemnation provisions; (iv) the
proposed Tenant has been operating and profitable for a minimum of five
(5) consecutive years, or such Tenant’s long-term senior debt rating is rated at
least BBB- by S&P or the equivalent thereof by Moody’s; and (v) the Lease is
entered into on the Borrower’s standard form lease, which has been approved by
Agent, without any material modifications.

Architect: Donnally Vujcic Associates, L.L.C.

Architect’s Certificate: A certificate in the form of Exhibit G attached hereto
executed by the Architect in favor of Lender.

Assignment and Assumption: An Assignment and Assumption Agreement in the form of
Exhibit L attached hereto and made a part hereof.

Assignment of Rents: An assignment of leases and rents made by Borrower in favor
of Agent assigning all leases, subleases and other agreements relating to the
use and occupancy of all or any portion of the Project, and all present and
future leases, rents, issues and profits therefrom.

Authorized Representative: Hossein Fateh or Lammot J. du Pont, or such other
Person as Borrower may designate in writing to Agent from time to time.

Bankruptcy Code: Title 11 of the United States Code entitled “Bankruptcy” as now
or hereafter in effect, or any successor statute thereto or any other present or
future bankruptcy or insolvency statute.

Bond: A Performance Bond and Labor and Material Payment Bond in a form approved
by Agent, with the Major Subcontractors, as the case may be, as principal, with
a surety company acceptable to Agent and licensed to do business in the State,
as surety, with a dual obligee rider in favor of Agent.

Breakage Costs: The cost to Lender of re-employing funds bearing or to bear
interest at an Adjusted LIBOR Rate, incurred (or expected to be incurred) in
connection with (i) any payment of any portion of the Loan bearing interest at
an Adjusted LIBOR Rate prior to the termination of any applicable LIBOR Rate
Interest Period, (ii) the conversion of an Adjusted

 

3



--------------------------------------------------------------------------------

LIBOR Rate to any other applicable interest rate on a date other than the last
day of the relevant LIBOR Rate Interest Period, or (iii) the failure of Borrower
to draw down, on the first day of the applicable LIBOR Rate Interest Period, any
amount as to which Borrower has elected a LIBOR Rate Option.

Budget: The budget for the Project specifying all costs and expenses of every
kind and nature whatever to be incurred by Borrower in connection with the
Project prior to the Maturity Date.

Budget Line Item: As such term is defined in Section 10.2.

Business Day: A day of the year on which banks are not required or authorized to
close in Cleveland, Ohio.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) Any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
other than Lammot du Pont and Hossein Fateh and their respective controlled
Affiliates, shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or voting interests shall have different voting
powers) of the voting stock or voting interests of REIT or Guarantor equal to at
least twenty percent (20%);

(b) As of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or Guarantor consists of individuals who were not
either (i) directors or trustees of REIT or Guarantor as of the corresponding
date of the previous year, or (ii) selected or nominated to become directors or
trustees by the Board of REIT or Guarantor of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors or trustees by the Board of REIT or Guarantor, which majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above (excluding, in the case of both clause
(ii) and (iii) above, any individual whose initial nomination for, or assumption
of office as, a member of the Board occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

(c) the Borrower or Guarantor consolidates with, is acquired by, or merges into
or with any Person (other than a merger permitted by §15.1(jj)); or

(d) REIT shall fail to own at least thirty-three percent (33%) of the economic,
voting and beneficial interests in Guarantor, or shall fail to own such
interests free of any lien, encumbrance or other adverse claim; or

 

4



--------------------------------------------------------------------------------

(e) REIT shall fail to be the sole general partner of Guarantor, shall fail to
own such general partnership interest in Guarantor free of any lien, encumbrance
or other adverse claim, or shall fail to control the management and policies of
Guarantor; or

(f) Guarantor fails to own directly or indirectly, free of any lien, encumbrance
or other adverse claim, at least one hundred percent (100%) of the economic,
voting and beneficial interest of Borrower (except that REIT may own up to one
percent (1%) of Safari Ventures LLC); or

(g) Any of Lammot du Pont and Hossein Fateh shall cease to be senior management
executives of the REIT and a competent and experienced successor senior
management executive, as applicable, shall not be reasonably approved by the
Required Lenders within three (3) months of such event.

Change Order: Any request for changes in the Plans and Specifications (other
than minor field changes involving no extra cost).

Collateral. All of (a) the property, rights and interests of the Borrower that
are or are intended to be subject to the security interests, assignments, and
mortgage liens created by the Security Documents, including, without limitation,
the Project, and (b) the Guaranty.

Commitment: The maximum amount each Lender has agreed to lend to Borrower as
part of the Loan (which amounts are set forth below the signature line of each
Lender), subject to modification by each Assignment and Assumption.

Completion Conditions: Delivery to Agent of the following items in form
satisfactory to the Agent:

(A) Required Permits. Evidence that the Borrower has obtained all Required
Permits from, given all notices to, and taken all such other actions with
respect to, such Governmental Authority as may be required under applicable laws
and requirements for the permanent use and occupancy of the Improvements for
their intended uses, together with copies of all such Required Permits;

(B) Approval by Lender’s Consultant. Notification from the Lender’s Consultant
to the effect that the Improvements have been completed in a good and
workmanlike manner in accordance with the Plans and Specifications;

(C) Certificate of the Borrower’s Architect. Certificate of the Borrower’s
architect that the Improvements have been completed in accordance with the Plans
and Specifications and that the Improvements comply with all applicable laws and
requirements and Governmental Approvals and are in all respects ready for use
and occupancy;

(D) Payment of Costs. Evidence satisfactory to Agent that all sums due in
connection with the construction of the Improvements have been paid or
discharged in full (whether by bonding or otherwise) and that no party claims or
has a right to claim any statutory or common law lien arising out of the
construction of the Improvements for the supplying of labor, material, equipment
and/or services in connection therewith;

 

5



--------------------------------------------------------------------------------

(E) Final Lien Waivers. Final lien waivers in such form as may be permitted by
applicable law to remove or dissolve any unfiled lien claims, or such other form
satisfactory to the Agent from the General Contractors, and such laborers,
suppliers, subcontractors and materialmen as may be requested by the Agent, duly
executed and notarized (or with respect to any lien claims for which final lien
waivers are not provided, evidence satisfactory to Agent that such lien claims
have been discharged in full (whether by bonding or otherwise));

(F) Title Endorsement. An endorsement to the Title Policy fully removing any
exception for mechanics and materialman’s liens, whether filed or unfiled.

(G) Power. The Improvements shall have at least 18.2 megawatts of critical load
power available for use by Tenants.

Completion Date: June 30, 2008, subject to extension pursuant to
Section 15.1(b).

Consolidated: With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Construction or construction: The construction and equipping of the Improvements
in accordance with the Plans and Specifications, and the installation of all
personal property, fixtures and equipment required for the operation of the
Project.

Construction Schedule: A schedule satisfactory to Lender and Lender’s
Consultant, establishing a timetable for completion of the Construction,
showing, on a monthly basis, the anticipated progress of the Construction and
also showing that the Improvements can be completed on or before the Completion
Date, as the same may be modified or amended with the written approval of Agent.

Contingency Fund: A Budget Line Item which shall represent an amount necessary
to provide reasonable assurances to Lender that additional funds are available
to be used if additional costs and expenses are incurred or additional interest
accrues on the Loan, or unanticipated events or problems occur.

Control: As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

Debt Service Coverage: With respect to a particular period, the ratio of (a) the
Net Operating Income of the Project to (b) the Total Annual Debt Service.

Default or default: Any event, circumstance or condition, which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.

Defaulting Lender: As such term is defined in Section 25.5(b).

 

6



--------------------------------------------------------------------------------

Default Rate: A rate per annum equal to two percentage points (200 basis points)
in excess of the Applicable Rate, but not at any time in excess of the highest
rate permitted by law.

Deficiency Deposit: As such term is defined in Section 11.1.

Eligible Assignee: (i) Any Lender; (ii) any commercial bank, savings bank,
savings and loan association or similar financial institution which (A) has
total assets of Five Billion Dollars ($5,000,000,000) or more, (B) is “well
capitalized” within the meaning of such term under the regulations promulgated
under the auspices of the Federal Deposit Insurance Corporation Improvement Act
of 1991, (C) in the reasonable judgment of the Agent, is engaged in the business
of lending money and extending credit, and buying loans or participations in
loans under credit facilities substantially similar to those extended under this
Agreement, and (D) in the reasonable judgment of the Agent, is operationally and
procedurally able to meet the obligations of a Lender hereunder to the same
degree as a commercial bank; (iii) any insurance company in the business of
writing insurance which (A) has total assets of Five Billion Dollars
($5,000,000,000) or more (B) is “best capitalized” within the meaning of such
term under the applicable regulations of the National Association of Insurance
Commissioners, and (C) meets the requirements set forth in subclauses (C) and
(D) of clause (ii) above; and (iv) any other financial institution having total
assets of Five Billion Dollars ($5,000,000,000) (including a mutual fund or
other fund under management of any investment manager having under its
management total assets of Five Billion Dollars ($5,000,000,000) or more) which
meets the requirement set forth in subclauses (C) and (D) of clause (ii) above;
provided that each Eligible Assignee must (w) be organized under the Laws of the
United States of America, any state thereof or the District of Columbia, or, if
a commercial bank, be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, the Cayman Islands or any country
which is a member of the Organization for Economic Cooperation and Development,
or a political subdivision of such a country, (x) act under the Loan Documents
through a branch, agency or funding office located in the United States of
America, (y) be exempt from withholding of tax on interest and deliver the
documents related thereto pursuant to the Internal Revenue Code as in effect
from time to time and (z) not be the Borrower or an Affiliate of the Borrower.

Engineer: EYP Mission Critical Engineering.

Engineer’s Certificate: A certificate in the form of Exhibit K attached hereto
executed by the Architect in favor of Lender.

Environmental Engineer: AEI Consultants or another firm of independent
professional engineers or other scientists generally recognized as expert in the
detection, analysis and remediation of Hazardous Substances and related
environmental matters and acceptable to the Agent in its reasonable discretion.

Environmental Indemnity: An environmental indemnity from the Borrower and
Guarantor, jointly and severally, indemnifying Agent and the Lenders with regard
to all matters related to Hazardous Substances and other environmental matters.

 

7



--------------------------------------------------------------------------------

Environmental Proceedings: Any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to the Project.

Environmental Report: An environmental report prepared at Borrower’s expense by
an Environmental Engineer, dated not more than one year prior to the date of
this Agreement and addressed to Agent (or subject to separate letter agreement
permitting Agent to rely on such environmental report).

Environmental Laws: As defined in the Environmental Indemnity.

Equity Interests: With respect to any Person, shares of capital stock of (or
other ownership or profit interests in) such Person, warrants, options or other
rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing as of
any date of determination.

ERISA: The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

Event of Default: As such term is defined in Article 19.

Extended Maturity Date: As such term is defined in Section 4.3.

Extension Option: As such term is defined in Section 4.3.

Extension Term: The period of time commencing on the day after the Initial
Maturity Date and ending on the Extended Maturity Date.

Federal Funds Effective Rate: Shall mean, for any day, the rate per annum
(rounded upward to the nearest on one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

FIRREA: The Financial Institutions Reform, Recovery And Enforcement Act of 1989,
as amended from time to time.

Funds from Operations: With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding losses from sales of property, plus depreciation
and amortization, and after adjustments for unconsolidated partnerships and
joint ventures. Adjustments for unconsolidated partnerships and joint ventures
will be recalculated to reflect funds from operations on the same basis.

 

8



--------------------------------------------------------------------------------

GAAP: Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

General Contract: The general contract(s) between Borrower and General
Contractor, pertaining to the construction of all onsite and offsite
improvements for the Project.

General Contractor(s): Holder Construction Company.

Governmental Approvals: Collectively, all consents, licenses, and permits and
all other authorizations or approvals required from any Governmental Authority
for the Construction in accordance with the Plans and Specifications.

Governmental Authority: Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

Gross Asset Value: As defined in the Revolving Credit Agreement.

Guarantor: DuPont Fabros Technology, L.P., a Maryland limited partnership.

Guaranty: A guaranty of payment, performance and completion, executed by
Guarantor and pursuant to which the Guarantor guarantees the payment of the
Notes and the other amounts due under the Loan Documents, and the lien-free and
timely completion of the Project in accordance with all provisions of this
Agreement and Borrower’s obligation to keep the Loan In Balance and to pay for
all cost overruns.

Hazardous Substances. As defined in the Environmental Indemnity.

Improvements: The improvements referred to in Recital A hereto and more
particularly described in the Plans and Specifications, and offsite improvements
and together with any existing improvements on the Land not to be demolished.

In Balance or in balance: As such term is defined in Article 11.

Including or including: Including but not limited to.

Indebtedness: As defined in the Revolving Credit Agreement.

Indemnity and Guaranty Agreement: The Indemnity and Guaranty Agreement dated of
even date herewith made by Guarantor in favor of the Agent and the Lenders, as
the same may be modified, amended or ratified, such Indemnity and Guaranty
Agreement to be in form and substance satisfactory to the Agent.

 

9



--------------------------------------------------------------------------------

Initial Maturity Date: December 20, 2009, or such earlier date on which the Loan
shall become due and payable pursuant to the terms hereof.

Internal Revenue Code: The Internal Revenue Code of 1986, as amended from time
to time.

Interest Payment Date: The first (1st) day of each calendar month during the
term of the Loan.

Land: As such term is defined in Recital A.

Late Charge: As such term is defined in Section 4.6.

Laws: Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

Leases: The collective reference to all leases, subleases and occupancy
agreements affecting the Project or any part thereof now existing or hereafter
executed and all amendments, modifications or supplements thereto approved in
writing by Agent, or deemed approved pursuant to Section 15.1(k), if such
approval is required.

Lender: As defined in the opening paragraph of this Agreement. A reference to a
Lender shall include all Lenders unless the context clearly refers to a single
Lender.

Lender’s Consultant: An independent consulting architect, inspector, and/or
engineer designated by Agent in Agent’s sole discretion.

Lender Default Obligation: As such term is defined in Section 25.5(b).

Lender Reply Period: As such term is defined in Section 25.6.

Lien: Any lien, security interest or other charge or encumbrance of any kind, or
any other type of preferential arrangement, including, without limitation, the
lien or retained security title of a conditional vendor and any easement, right
of way or other encumbrance on title to real property.

LIBOR Business Day: A Business Day on which dealings in U.S. dollars are carried
on in the London Interbank Market.

LIBOR Rate: For any LIBOR Rate Interest Period, the average rate (rounded
upwards to the nearest 1/16th) as shown in Reuters Screen LIBOR01 Page at which
deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such LIBOR Rate Interest
Period with a maturity approximately equal to such LIBOR Rate Interest Period
and in an amount approximately equal to the amount to which such LIBOR Rate
Interest Period relates, adjusted for reserves and taxes if required by future
regulations. If such service no longer reports such rate or Agent determines in
good faith that the rate so reported no longer accurately reflects the rate
available to Lender in the London Interbank Market, Agent may select a
replacement index.

 

10



--------------------------------------------------------------------------------

LIBOR Rate Interest Period: With respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three months or six months, to the
extent deposits with such maturities are available to Agent, commencing on a
LIBOR Business Day, as selected by Borrower provided, however, that (i) any
LIBOR Rate Interest Period which would otherwise end on a day which is not a
LIBOR Business Day shall continue to and end on the next succeeding LIBOR
Business Day, unless the result would be that such LIBOR Rate Interest Period
would be extended to the next succeeding calendar month, in which case such
LIBOR Rate Interest Period shall end on the next preceding LIBOR Business Day,
(ii) any LIBOR Rate Interest Period which begins on a day for which there is no
numerically corresponding date in the calendar month in which such LIBOR Rate
Interest Period would otherwise end shall instead end on the last LIBOR Business
Day of such calendar month, and (iii) Borrower may not select a LIBOR Rate
Interest Period which would end after the Maturity Date.

LIBOR Rate Margin: 2.25 percent (225 basis points) per annum.

LIBOR Rate Option: As defined in Section 5.1(b).

Loan: As defined in Recital B.

Loan Amount: The maximum amount of the Loan as set forth in Section 4.1(a) as
reduced by principal payments made from time to time.

Loan Documents: The collective reference to this Agreement, the documents and
instruments listed in Section 4.2, and all the other documents and instruments
entered into from time to time, evidencing or securing the Loan or any
obligation of payment thereof or performance of Borrower’s or Guarantor’s
obligations in connection with the transaction contemplated hereunder, each as
amended.

Loan Opening Date: The date of the first disbursement of proceeds of the Loan.

Major Subcontractor: Any subcontractor under a Major Subcontract.

Major Subcontracts: All subcontracts between either General Contractor and any
subcontractors and material suppliers which provide for an aggregate contract
price equal to or greater than $3,000,000.

Management Agreements: Agreements, whether written or oral, providing for the
management of the Project. As of the Loan Opening Date, no Management Agreement
exists.

Material Adverse Change or material adverse change: If, in Agent’s reasonable
discretion, the business operations or financial condition of the Project,
Borrower or Guarantor has changed in a manner which could materially impair the
value of Lender’s security for the Loan, prevent timely repayment of the Loan or
otherwise prevent the applicable person or entity from timely performing any of
its material obligations under the Loan Documents.

 

11



--------------------------------------------------------------------------------

Maturity Date: The Initial Maturity Date, provided, if Borrower timely satisfies
the conditions to extend the term of the Loan pursuant to Section 4.3(b), then
the Maturity Date shall be extended to the Extended Maturity Date, or such
earlier date on which the Loan shall become due and payable pursuant to the
terms hereof.

Moody’s. Moody’s Investor Service, Inc.

Mortgage: A mortgage (or deed of trust), assignment of leases and rents,
security agreement and fixture filing, executed by Borrower for the benefit of
Agent and the Lenders securing this Agreement, the Notes, and all obligations of
Borrower in connection with the Loan, granting a first priority lien on
Borrower’s fee interest in the Project, subject only to the Permitted
Exceptions.

Net Income (or Loss): With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

Net Operating Income: As of any date of determination, an amount equal to the
sum of (i) the rents, common area reimbursements and other income for the
Project for such period received in the ordinary course of business from Tenants
(excluding pre-paid rents and revenues and security deposits except to the
extent applied in the satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued and related to the ownership, operation or
maintenance of the Project for such period, including, but not limited to,
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses (including an
appropriate allocation for legal, accounts, advertising, marketing and other
expenses incurred in connection with the Project, minus (c) the greater of
(i) actual property management expenses of the Project or (ii) an amount equal
to three percent (3.0%) of the gross revenues from the Project, minus (d) all
rents, common area reimbursements and other income from the Project received
from tenants in default of obligations under their lease or with respect to
leases as to which the tenant or any guarantor thereunder, is subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolutions, liquidation or similar debtor relief proceeding. Net Operating
Income shall be adjusted to remove the impact of annual rental escalators as
required under GAAP pursuant to FAS 141, as issued by the Finance Accounting
Standards Board in June of 2001.

Non-Recourse Indebtedness: As defined in the Revolving Credit Agreement.

Notes: Promissory notes, aggregating the Loan Amount, executed by Borrower and
payable to the order of each Lender, in the amount of its respective Commitment,
evidencing the Loan.

Obligations. All indebtedness, obligations and liabilities of the Borrower to
any of the Lenders or the Agent existing on the date of this Agreement or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, in each case
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any disbursements of the Loan or the Notes or other instruments at
any time evidencing any thereof.

 

12



--------------------------------------------------------------------------------

OFAC: Office of Foreign Asset Control of the Department of the Treasury of the
United States of America

OFAC Review Process: That certain review process established by Agent to
determine if any potential transferee of any interests or any assignee of any
portion of the Loan or any of their members, officers or partners are a party
with whom Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including those Persons named on OFAC’s Specially
Designated and Blocked Persons list, or (ii) any other statute, executive order
or other governmental action or list (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism).

Opening of the Loan or Loan Opening: The first disbursement of Loan proceeds.

Patriot Act Customer Identification Process: That certain customer
identification and review process established by the Agent pursuant to the
requirements of 31 U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity
of all permitted transferees of interests in the Borrower and any assignees of a
portion of the Loan hereunder.

Percentage: With respect to each Lender, the percentage that its Commitment
constitutes of the maximum amount of the Loan.

Permitted Exceptions: Those matters listed on Exhibit B to which title to the
Project may be subject at the date of this Agreement and thereafter such other
title exceptions as Lender may reasonably approve in writing.

Permitted Liens: As defined in the Revolving Credit Agreement.

Person: Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plans and Specifications: Detailed plans and specifications for the
Improvements, as approved by Agent pursuant to Section 9.1(f), as modified
hereafter with Agent’s prior written approval or as otherwise expressly
permitted by this Agreement.

Power Agreements: Collectively, (i) the letter agreement dated June 15, 2006 by
and between DuPont Fabros Development LLC and Commonwealth Edison Company,
(ii) the Memorandum of Understanding dated August 7, 2006 by and between DuPont
Fabros Development LLC and Commonwealth Edison Company, (iii) the Memorandum of
Understanding dated September 28, 2006 by and between DuPont Fabros Development
LLC and Commonwealth Edison Company and (iv) the letter from dated November 7,
2007 from Commonwealth Edison Company to DuPont Fabros (collectively, the “ComEd
Documents”), as such ComEd Documents have been assigned to Borrower pursuant to
that certain Assignment and Assumption of Contracts dated as of February 28,
2007.

 

13



--------------------------------------------------------------------------------

Prime Rate: That interest rate established from time to time by KeyBank National
Association as its prime rate, whether or not such rate is publicly announced;
the Prime Rate may not be the lowest interest rate charged by KeyBank National
Association for commercial or other extensions of credit;

Pro-Forma Projection: A pro forma statement of projected income and expenses of
the Project.

Project: The collective reference to (i) the Land, together with all buildings,
structures and improvements located or to be located thereon, including the
Improvements, (ii) all rights, privileges, easements and hereditaments relating
or appertaining thereto, and (iii) all personal property, fixtures and equipment
required or beneficial for the operation thereof.

REIT: DuPont Fabros Technology, Inc., a Maryland real estate investment trust.

REIT Status. With respect to REIT, its status as a real estate investment trust
as defined in §856(a) of the Code.

Record: The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.

Release: As defined in Section 3.1(m)(iii) of this Agreement.

Required Lenders: Lenders holding Percentages aggregating at least sixty-six and
two-thirds percent (66.66%).

Required Permits: Each building permit, certificate of occupancy, environmental
permit, air emission or air quality permit, utility permit, land use permit,
wetland permit and any other permits, approvals or licenses issued by any
Governmental authority which are required in connection the Construction or
operation of the Project.

Reserve Percentage: For any LIBOR Rate Interest Period, that percentage which is
specified three (3) Business Days before the first day of such LIBOR Rate
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor) or any other governmental or quasi-governmental authority with
jurisdiction over Lender for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for Lender
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such LIBOR Rate Interest Period and with a maturity equal to
such LIBOR Rate Interest Period.

Revolving Credit Agreement: The Credit Agreement dated August 7, 2007, by and
among Safari Ventures LLC, as parent borrower, Rhino Equity LLC, Quill Equity
LLC, Lemur Properties LLC, Porpoise Ventures LLC, each a subsidiary borrower,
KeyBank, individually and as Agent, and the other banks from time to time a
party thereto, as affected by the Consent and Assumption Agreement, as such
agreement exists as of the date hereof. In the event that the

 

14



--------------------------------------------------------------------------------

Revolving Credit Agreement shall terminate or otherwise be of no force or
effect, then the obligation of Borrower and Guarantor hereunder to perform each
and every covenant therein shall survive notwithstanding such termination. In
the event that the Revolving Credit Agreement shall be modified or any of the
provisions thereof shall be waived, and the Required Lenders shall have approved
the amendment or waiver thereunder in writing, then such amendment or waiver
shall be deemed to be a part of the definition of Revolving Credit Agreement.

S&P: Standard & Poor’s Ratings Group.

Security Documents: The Mortgage, the Assignment of Rents, the Environmental
Indemnity, the Guaranty, and any other agreement, document or instrument now or
hereafter securing the Obligations.

Soil Report: A soil test report prepared by licensed engineer satisfactory to
Agent to the satisfaction of Agent that the soil and subsurface conditions
underlying the Project will support the Improvements.

State: The state in which the Land is located.

Subcontracts: Subcontracts for labor or materials to be furnished to the
Project.

Subsidiary: For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Taking: Any condemnation for public use of, or damage by reason of, the action
of any Governmental Authority, or any transfer by private sale in lieu thereof,
either temporarily or permanently.

Tenant: The tenant under a Lease.

Title Insurer: Commonwealth Land Title Insurance Company, or such other title
insurance company licensed in the State as may be approved in writing by Lender.

Title Policy: An ALTA Mortgagee’s Loan Title Insurance Policy with extended
coverage issued by the Title Insurer insuring the lien of the Mortgage as a
valid first, prior and paramount lien upon the Project and all appurtenant
easements, and subject to no other exceptions other than the Permitted
Exceptions.

Total Annual Debt Service: The aggregate of debt service payments for a 12 month
period on the stated principal amount of the Loan, assuming (i) a per annum
interest rate (herein, “Assumed Rate”) equal to the greater of (x) seven percent
(7.00%), and (y) two percent (2.00%)

 

15



--------------------------------------------------------------------------------

above the yield on ten year United States Treasury notes as of the close of
business on the day preceding the date of calculation, as announced on
Bloomberg.com or another reliable source selected by the Agent, and (ii) monthly
payments of principal and interest based on an amortization period of
twenty-five (25) years.

Transfer: Any sale, transfer, lease (other than an approved Lease or a Lease
approved (or deemed approved) by Agent), conveyance, alienation, pledge,
assignment, mortgage, encumbrance hypothecation or other disposition of (a) all
or any portion of the Project or any portion of any other security for the Loan,
(b) all or any portion of the Borrower’s right, title and interest (legal or
equitable) in and to the Project or any portion of any other security for the
Loan, or (c) any interest in Borrower or any interest Tarantula Interests LLC, a
Delaware limited liability company, or Safari Ventures LLC, a Delaware limited
liability company (but expressly excluding any transfers of limited partnership
interests in Guarantor or the transfers of stock in the REIT).

Unavoidable Delay: Any delay in the construction of the Project, caused by
natural disaster, fire, earthquake, floods, explosion, extraordinary adverse
weather conditions, inability to procure or a general shortage of labor,
equipment, facilities, energy, materials or supplies in the open market, failure
of transportation, strikes or lockouts for which Borrower has notified Agent in
writing.

Voting Interests: Shares of capital stock issued by a corporation, or equivalent
Equity Interests in any other Person, the holders of which are ordinarily, in
the absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

2.2 Other Definitional Provisions.

All terms defined in this Agreement shall have the same meanings when used in
the Notes, Mortgage, any other Loan Documents, or any certificate or other
document made or delivered pursuant hereto. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement.

ARTICLE 3

BORROWER’S REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties.

To induce Agent and Lender to execute this Agreement and perform its obligations
hereunder, Borrower hereby represents and warrants to Agent and Lender as
follows:

(a) Borrower has good and marketable fee simple title to the Project, subject
only to the Permitted Exceptions.

(b) Except as previously disclosed to Agent in writing, no litigation or
proceedings are pending, or to the best of Borrower’s knowledge threatened,
against Borrower or Guarantor, which could, if adversely determined, cause a
Material Adverse Change with respect to Borrower, Guarantor or the Project.
There are no Environmental Proceedings and Borrower has no knowledge of any
threatened Environmental Proceedings or any facts or circumstances which may
give rise to any future Environmental Proceedings.

 

16



--------------------------------------------------------------------------------

(c) Borrower is a duly organized and validly existing Delaware limited liability
company and has full power and authority to execute, deliver and perform all
Loan Documents to which Borrower is a party, and such execution, delivery and
performance have been duly authorized by all requisite action on the part of
Borrower.

(d) No consent, approval or authorization of or declaration, registration or
filing with any Governmental Authority or nongovernmental person or entity,
including any creditor, partner, or member of Borrower or Guarantor, is required
in connection with the execution, delivery and performance of this Agreement or
any of the Loan Documents other than the recordation of the Mortgage, Assignment
of Leases and Rents and the filing of UCC-1 Financing Statements, except for
such consents, approvals or authorizations of or declarations or filings with
any Governmental Authority or non-governmental person or entity where the
failure to so obtain would not have an adverse effect on Borrower or such
Guarantor or which have been obtained as of any date on which this
representation is made or remade.

(e) The execution, delivery and performance of this Agreement, the execution and
payment of the Notes and the granting of the Mortgage and other security
interests under the other Loan Documents have not constituted and will not
constitute, upon the giving of notice or lapse of time or both, a breach or
default under any other agreement to which Borrower or Guarantor is a party or
may be bound or affected, or a violation of any law or court order which may
affect the Project, any part thereof, any interest therein, or the use thereof.

(f) There is no default under this Agreement or any of the other Loan Documents,
nor any condition which, after notice or the passage of time or both, would
constitute a default or an Event of Default under said documents.

(g) (i) No condemnation of any portion of the Project, (ii) no condemnation or
relocation of any roadways abutting the Project, (iii) no proceeding to deny
access to the Project from any point or planned point of access to the Project,
has commenced or, to the best of Borrower’s knowledge, is contemplated by any
Governmental Authority, and (iv) neither the Project nor any part thereof is now
damaged or injured as result of any fire, explosion, accident, flood or other
casualty.

(h) The amounts set forth in the Budget present a full and complete itemization
by category of all costs, expenses and fees which Borrower reasonably expects to
pay or reasonably anticipates becoming obligated to pay to complete the
Construction and operate the Project (until the Project achieves breakeven
operations). Borrower is unaware of any other such costs, expenses or fees which
are material and are not covered by the Budget.

(i) Neither the construction of the Improvements nor the use of the Project when
completed and the contemplated accessory uses will violate (i) any Laws
(including subdivision, zoning, building, environmental protection and wetland
protection Laws), or (ii) any building permits, restrictions of record, or
agreements affecting the Project or any part thereof. Neither the zoning
authorizations, approvals or variances nor any other right to construct or to
use the

 

17



--------------------------------------------------------------------------------

Project is to any extent dependent upon or related to any real estate other than
the Land. All Governmental Approvals required for the Construction in accordance
with the Plans and Specifications have been obtained or will be obtained prior
to the earlier of (i) the Loan Opening, or (ii) commencement of Construction of
such work, except for those approved by Agent, and all Laws relating to the
Construction and operation of the Improvements have been complied with and all
permits and licenses required for the operation of the Project which cannot be
obtained until the Construction is completed can be obtained if the Improvements
are completed in accordance with the Plans and Specifications.

(j) The Project will have adequate water, gas and electrical supply (not less
than 18.2 megawatts of critical load power), storm and sanitary sewerage
facilities, other required public utilities, fire and police protection, and
means of access between the Project and public highways; none of the foregoing
will be foreseeably delayed or impeded by virtue of any requirements under any
applicable Laws. No such utility services are subject to any moratorium, or, to
the best of Borrower’s knowledge, would be subject to any threatened moratorium,
imposed by any authority having jurisdiction.

(k) No brokerage fees or commissions are payable by or to any person in
connection with this Agreement or the Loan to be disbursed hereunder.

(l) All financial statements and other information previously furnished by
Borrower or Guarantor to Agent in connection with the Loan are true, complete
and correct and fairly present the financial conditions of the subjects thereof
as of the respective dates thereof and do not fail to state any material fact
necessary to make such statements or information not misleading, and no Material
Adverse Change with respect to Borrower or Guarantor has occurred since the
respective dates of such statements and information. Neither Borrower nor
Guarantor has any material liability, contingent or otherwise, not disclosed in
such financial statements.

(m) The Borrower has taken all commercially reasonable steps to investigate the
past and present conditions and usage of the Project and the operations
conducted thereon and, except as specifically set forth in the written
environmental site assessment reports of the Environmental Engineer provided to
the Agent on or before the date hereof, makes the following representations and
warranties:

(i) Neither the Borrower, nor to the best knowledge and belief of Borrower, any
operator of the Project, nor any Tenant or operations thereon, is in violation,
or alleged violation, of any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under any Environmental Law, which violation involves the Project.

(ii) The Borrower has not received notice from any third party including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA”) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986);
(ii) that any Hazardous Substance(s) which it has generated, transported or
disposed of have been found at any site at which a federal, state or local
agency or

 

18



--------------------------------------------------------------------------------

other third party has conducted or has ordered that Borrower conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances, which in any case involves the Project.

(iii) (a) No portion of the Project has been used for the handling, processing,
storage or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Project
except those which are being operated and maintained in compliance with
Environmental Laws; (b) in the course of any activities conducted by the
Borrower or, to the best knowledge and belief of the Borrower, the Tenants and
operators of the Project, no Hazardous Substances have been generated or are
being used in the Project except in the ordinary course of Borrower’s business
and in accordance with applicable Environmental Laws; (c) there has been no past
or present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of data centers of the type and size of those owned by Borrower in the ordinary
course of its business, and in any event in compliance with all Environmental
Laws) (a “Release”) or threatened Release of Hazardous Substances on, upon, into
or from the Project, which Release would have a Material Adverse Change on the
value of the Project or adjacent properties, which Release has had or could
reasonably be expected to cause a Material Adverse Change; (d) to the Borrower’s
actual knowledge, there have been no Releases on, upon, from or into any real
property in the vicinity of the Project which, through soil or groundwater
contamination, may have come to be located on, and which could be reasonably
anticipated to cause a Material Adverse Change on the value of, the Project; and
(e) any Hazardous Substances that have been generated on the Project have been
transported off site in accordance with all applicable Environmental Laws.

(iv) Neither the Borrower nor the Project is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the recording of the Mortgage or to the effectiveness of any other
transactions contemplated hereby except for such matters that shall be complied
with as of the Opening of the Loan.

(v) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or, to
Borrower’s actual knowledge, affecting the Project.

(vi) The Borrower has not received any written notice of any claim by any party
that any use, operation, or condition of the Project has caused any nuisance or
any other liability or adverse condition on any other property, nor is there any
actual knowledge of any basis for such a claim

 

19



--------------------------------------------------------------------------------

(n) The Project is taxed separately without regard to any other property and for
all purposes the Project may be mortgaged, conveyed and otherwise dealt with as
an independent parcel.

(o) Except for Leases which have been provided to and approved by Agent in
writing (or deemed approved), or which are Approved Leases, Borrower and its
agents have not entered into any Leases, subleases or other arrangements for
occupancy of space within the Project. True, correct and complete copies of all
Leases, as amended, have been delivered to Lender. All Leases are in full force
and effect. Neither Borrower nor any Tenant is in default under any Lease and
Borrower has disclosed to Lender in writing any material default by the tenant
under any Lease. As of the Opening of the Loan, there are no Leases at the
Project.

(p) When the Construction is completed in accordance with the Plans and
Specifications, no building or other improvement will encroach upon any property
line, building line, setback line, side yard line or any recorded or visible
easement (or other easement of which Borrower is aware or has reason to believe
may exist) with respect to the Project.

(q) The Loan is not being made for the purpose of purchasing or carrying “margin
stock” within the meaning of Regulation T, U or X issued by the Board of
Governors of the Federal Reserve System, and Borrower agrees to execute all
instruments necessary to comply with all the requirements of Regulation U of the
Federal Reserve System.

(r) Borrower is not a party in interest to any plan defined or regulated under
ERISA, and the assets of Borrower are not “plan assets” of any employee benefit
plan covered by ERISA or Section 4975 of the Internal Revenue Code.

(s) Borrower is not a “foreign person” within the meaning of Section 1445 or
7701 of the Internal Revenue Code.

(t) Borrower uses no trade name other than its actual name set forth herein. The
principal place of business of Borrower is as stated in Article 22.

(u) Borrower’s place of formation or organization is the State of Delaware.
Tarantula Interests LLC, a Delaware limited liability company, is the sole
member of the Borrower.

(v) All statements set forth in the Recitals are true and correct.

(w) Neither Borrower nor Guarantor is (or will be) a person with whom Lender is
restricted from doing business under OFAC (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons. In addition, Borrower hereby agrees to provide to the Lender with any
additional information that the Lender deems necessary from time to time in
order to ensure compliance with all applicable Laws concerning money laundering
and similar activities.

 

20



--------------------------------------------------------------------------------

(x) The execution and delivery of this Agreement and the other Loan Documents to
which the Borrower or the Guarantor are to become a party will result in valid
and legally binding obligations of such Person enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

(y) The Project is not owned or operated under or by reference to any registered
or protected trademark, tradename, servicemark or logo.

(z) Neither the Borrower nor the Guarantor is an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

(aa) As of the date of this Agreement and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, the Borrower is not insolvent
on a balance sheet basis such that the sum of such Person’s assets exceeds the
sum of such Person’s liabilities, the Borrower is able to pay its debts as they
become due, and the Borrower has sufficient capital to carry on its business.

(bb) Each of the contracts for construction of the Project is in full force and
effect and the Borrower and the other parties thereto are in compliance with
their respective obligations therein.

(cc) There are no unpaid or outstanding real estate or other taxes or
assessments on or against the Project or any part thereof which are payable by
the Borrower. No abatement proceedings are pending with reference to any real
estate taxes assessed against the Project. To the best of Borrower’s knowledge,
there are no betterment assessments or other special assessments presently
pending with respect to any part of the Project, and the Borrower has received
no written notice of any such special assessment being contemplated.

(dd) The Borrower has received no notice of, and otherwise has no knowledge of,
any violation of any material agreement affecting the Borrower or the Project.

(ee) The Borrower has furnished the Agent with true and complete sets of the
Plans and Specifications to date. The Plans and Specifications so furnished to
the Agent comply (and the Improvements when constructed in substantial
accordance with the Plans and Specifications will likewise comply) with all
Laws, all Government Approvals, and all restrictions, covenants, easements and
other agreements affecting the Project, and have been approved by each
Governmental Authority only to the extent required for construction of the
Improvements.

(ff) The Budget accurately reflects all Budget Line Items as of the date thereof
or as of the date of any amendments thereto, as applicable.

(gg) The Borrower has not received any written notice from any insurer or its
agent requiring performance of any work with respect to the Land or the
Improvements or canceling or threatening to cancel any policy of insurance, and
the Project complies with the requirements of the Borrower’s and each General
Contractor’s insurance carriers, as applicable.

 

21



--------------------------------------------------------------------------------

(hh) All of the representations and warranties made by or on behalf of the
Borrower or the Guarantor in this Agreement and the other Loan Documents or any
document or instrument delivered by or on behalf of Borrower or Guarantor to the
Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and none of the
Borrower or the Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading.

 

3.2 Survival of Representations and Warranties.

Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the date hereof, will
be true at the Loan Opening and, except for matters which have been disclosed by
Borrower and approved by Agent in writing, at all times thereafter. Each request
for a disbursement under the Loan Documents shall constitute a reaffirmation of
such representations and warranties, as deemed modified in accordance with the
disclosures made and approved as aforesaid, as of the date of such request. It
shall be a condition precedent to the Loan Opening and each subsequent
disbursement that each of said representations and warranties is true and
correct as of the date of such requested disbursement. Each request for
disbursement of Loan proceeds shall be deemed to be a reaffirmation by Borrower
that each of the representations and warranties is true and correct as of the
date of such disbursement. In addition, at Agent’s request, Borrower shall
reaffirm such representations and warranties in writing prior to each
disbursement hereunder.

ARTICLE 4

LOAN AND LOAN DOCUMENTS

 

4.1 Agreement to Borrow and Lend; Lender’s Obligation to Disburse.

Subject to the terms, provisions and conditions of this Agreement and the other
Loan Documents, Borrower agrees to borrow from Lender and Lender agrees to lend
to Borrower the Loan, for the purposes and subject to all of the terms,
provisions and conditions contained in this Agreement. If Lender consists of
more than one party, the obligations of each such party with respect to the
amount it has agreed to loan to Borrower shall be several (and not joint and
several) and shall be limited to its Percentage of the Loan and of each advance.

(a) The principal amount of the Loan shall not exceed the lesser of (a) One
Hundred Forty-Eight Million Eight Hundred Sixty-Four Thousand Three Hundred
Thirty-Five and No/100 Dollars ($148,864,335.00), (b) 55% of the Appraised Value
of the Project as set out in the Appraisal, (c) 65% of the total cost of the
Project as set out in the Budget approved by Agent hereunder, or (d) such amount
as will result in a “Debt Service Coverage Ratio” of at least 1.75 to 1.00
(based, for purposes of this calculation, on the “stabilized” Net Operating
Income of the Project projected in the Appraisal approved by the Lenders).

(b) Lender agrees, upon Borrower’s compliance with and satisfaction of all
conditions precedent to the Loan Opening and provided the Loan is In Balance, no
Material Adverse Change has occurred and no default or Event of Default has
occurred and is continuing

 

22



--------------------------------------------------------------------------------

hereunder, to open the Loan to pay or reimburse Borrower for a portion of the
costs incurred by Borrower in connection with the development of the Project and
the construction of the Improvements, to the extent provided for in the Budget.

(c) After the Opening of the Loan, Borrower shall be entitled to receive further
successive disbursements of the proceeds of the Loan in accordance with
Articles 9, 12 and 13 within ten (10) Business Days after compliance with all
conditions precedent thereto, provided that (i) the Loan remains In Balance;
(ii) Borrower has complied with all conditions precedent to disbursement from
time to time including the requirements of Section 3.2 and Articles 8, 9, 12 and
13; (iii) no Material Adverse Change has occurred with respect to Borrower,
Guarantor, any Tenant, or the Project and (iv) no Event of Default and no
default exists hereunder or under any other Loan Document or Lease.

(d) To the extent that Lender may have acquiesced in noncompliance with any
requirements precedent to the Opening of the Loan or precedent to any subsequent
disbursement of Loan proceeds, such acquiescence shall not constitute a waiver
by Lender, and Lender may at any time after such acquiescence require Borrower
to comply with all such requirements.

 

4.2 Loan Documents.

Borrower agrees that it will, on or before the date of this Agreement, execute
and deliver or cause to be executed and delivered to Lender the following
documents in form and substance acceptable to Lender:

(a) The Loan shall be evidenced by separate promissory notes of the Borrower to
each Lender in substantially the form of Exhibit C attached hereto and made a
part hereof, dated of even date with this Agreement and completed with
appropriate insertions.

(b) The Mortgage.

(c) The Assignment of Rents.

(d) The Guaranty.

(e) Indemnity and Guaranty Agreement.

(f) The Environmental Indemnity.

(g) A collateral assignment of construction documents, including, without
limitation, the General Contract, all architecture and engineering contracts,
Plans and Specifications, permits, licenses, approvals and development rights,
together with consents to the assignment and continuation agreements from the
General Contractor, the architect and other parties reasonably specified by
Agent.

(h) Such UCC financing statements as Agent determines are advisable or necessary
to perfect or notify third parties of the security interests intended to be
created by the Loan Documents.

 

23



--------------------------------------------------------------------------------

(i) Such other documents, instruments or certificates as Agent and its counsel
may reasonably require, including such documents as Agent in its sole discretion
deems necessary or appropriate to effectuate the terms and conditions of this
Agreement and the Loan Documents, and to comply with the laws of the State.

 

4.3 Term of the Loan.

(a) All principal, interest and other sums due under the Loan Documents shall be
due and payable in full on the Maturity Date. All references herein to the
Maturity Date shall mean the Initial Maturity Date, provided that Borrower shall
have the right to extend the Maturity Date for one (1) additional twelve
(12) month term (the “Extension Option”), thereby extending the Maturity Date to
the twelve (12) month anniversary of the Initial Maturity Date (the “Extended
Maturity Date”).

(b) Borrower may only exercise an Extension Option upon satisfying the following
conditions:

(i) Borrower shall have delivered to Agent written notice of such election no
earlier than sixty (60) days and no later than thirty (30) prior to the Initial
Maturity Date;

(ii) Agent shall have received Borrower’s and Guarantor’s current financial
statements, certified as correct by Borrower and Guarantor. There must be no
material adverse change in Borrower’s or Guarantor’s financial condition;

(iii) Construction of the Improvements has been substantially completed in
accordance with all requirements of this Loan Agreement including, without
limitation, the Completion Conditions, and a final certificate of occupancy has
been issued;

(iv) Such notice is accompanied by an extension fee in the amount of 25 basis
points (0.25%) of the Loan Amount;

(v) No Event of Default and no material Default shall exist; and

(vi) The Debt Service Coverage Ratio is not less than 1.50: 1.00 (and Borrower
shall have delivered to the Agent a Certificate of Compliance so certifying).
For the purposes of this calculation of Debt Service Coverage Ratio shall be
based upon a pro forma projection of Net Operating Income for the next four
(4) quarters based upon Tenants in occupancy and estimated annual operating
expenses reasonably approved by Agent.

 

4.4 Prepayments.

Borrower shall have the right to make prepayments of the Loan, in whole or in
part, at any time without prepayment penalty, upon not less than four (4) days’
prior written notice to Agent. No prepayment of all or part of the Loan shall be
permitted unless same is made together with the payment of all interest accrued
on the Loan through the date of prepayment and an amount equal to all Breakage
Costs and attorneys’ fees and disbursements incurred by Lender as a result of
the prepayment.

 

24



--------------------------------------------------------------------------------

4.5 Required Principal Payments.

All principal shall be paid on the Maturity Date.

 

4.6 Late Charge.

Any and all amounts due hereunder or under the other Loan Documents which remain
unpaid more than ten (10) days after the date said amount was due and payable
shall incur a fee (the “Late Charge”) of four percent (4%) per annum of said
amount, which payment shall be in addition to all of Agent’s and Lender’s other
rights and remedies under the Loan Documents, provided that no Late Charge shall
apply to the final payment of principal on the Maturity Date.

 

4.7 Funds for Payment.

All payments of principal, interest, facility fees, closing fees and any other
amounts due hereunder or under any of the other Loan Documents shall be made to
the Agent, for the respective accounts of the Lenders and the Agent, as the case
may be, at the Agent’s Head Office, not later than 2:00 p.m. (Cleveland time) on
the day when due, in each case in lawful money of the United States in
immediately available funds. The Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loan and all fees, charges, expenses and other amounts owing to the Agent
and/or the Lenders under the Loan Documents. Subject to the foregoing, all
payments made to Agent on behalf of the Lenders, and actually received by Agent,
shall be deemed received by the Lenders on the date actually received by Agent.

One Note shall be payable to the order of each Lender in the principal amount
equal to such Lender’s respective Commitment or, if less, the outstanding amount
of all disbursements of the Loan made by such Lender, plus interest accrued
thereon, as set forth below. The Borrower irrevocably authorizes Agent to make
or cause to be made, at or about the time of disbursements of the Loan or at the
time of receipt of any payment of principal thereof, an appropriate notation on
Agent’s Record reflecting the making of such disbursement or (as the case may
be) the receipt of such payment. The outstanding amount of the Loan set forth on
Agent’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to such Lender, but the failure to record, or any error in so
recording, any such amount on Agent’s Record shall not limit or otherwise affect
the obligations of the Borrower hereunder or under any Note to make payments of
principal of or interest on any Note when due.

All payments by the Borrower to Agent for the account of the Lenders or Agent
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim and free and clear of and without deduction for any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings, compulsory
loans, restrictions or conditions of any nature now or hereafter imposed or
levied by any jurisdiction or any political subdivision thereof or taxing or
other authority therein unless the Borrower is compelled by law to make such
deduction or withholding.

 

25



--------------------------------------------------------------------------------

ARTICLE 5

INTEREST

 

5.1 Interest Rate.

(a) The Loan will bear interest at the Applicable Rate, unless the Default Rate
is applicable. The Adjusted Base Rate shall be the “Applicable Rate”, except
that the Adjusted LIBOR Rate shall be the “Applicable Rate” with respect to
portions of the Loan as to which a LIBOR Rate Option is then in effect. For each
disbursement of proceeds of the Loan, Borrower shall deliver to Agent
irrevocable notice (which may be (A) verbal notice provided that Borrower
delivers to Agent facsimile confirmation within twenty four (24) hours of such
verbal notice or (B) electronic mail notice within twenty four (24) hours of
such verbal notice) of the requested amount of such disbursement (x) if such
disbursement is to bear interest at the Adjusted Base Rate, not later than 11:00
a.m. Cleveland time on the second Business Day prior to the desired date of
disbursement and (y) if such disbursement is to bear interest at an Adjusted
LIBOR Rate, not later than 11:00 a.m. Cleveland time on the third (3rd) Business
Day prior to the desired date of disbursement. The Borrower promises to pay
interest on the Loan in arrears on the first (1st) day of every calendar month
in the amount of all interest accrued and unpaid on each Interest Payment Date.

(b) Provided that no Event of Default exists, Borrower shall have the option
(the “LIBOR Rate Option”) to elect from time to time in the manner and subject
to the conditions hereinafter set forth an Adjusted LIBOR Rate as the Applicable
Rate for all or any portion of the Loan which would otherwise bear interest at
the Adjusted Base Rate.

(c) The only manner in which Borrower may exercise the LIBOR Rate Option is by
giving Agent irrevocable notice (which may be verbal notice provided that
Borrower delivers to Agent facsimile confirmation in the form of Exhibit E
attached hereto within twenty-four (24) hours) of such exercise not later than
11:00 a.m. Cleveland time on the third (3rd) LIBOR Business Day prior to the
proposed commencement of the relevant LIBOR Rate Interest Period, which written
notice shall specify: (i) the portion of the Loan with respect to which Borrower
is electing the LIBOR Rate Option, (ii) the LIBOR Business Day upon which the
applicable LIBOR Rate Interest Period is to commence and (iii) the duration of
the applicable LIBOR Rate Interest Period. The Applicable Rate for any portion
of the Loan with respect to which Borrower has elected the LIBOR Rate Option
shall revert to the Adjusted Base Rate as of the last day of the LIBOR Rate
Interest Period applicable thereto (unless Borrower again exercises the LIBOR
Rate Option for such portion of the Loan). Agent shall be under no duty to
notify Borrower that the Applicable Rate on any portion of the Loan is about to
revert from an Adjusted LIBOR Rate to the Adjusted Base Rate. The LIBOR Rate
Option may be exercised by Borrower only with respect to any portion of the Loan
equal to or in excess of $500,000. At no time may there be more than six
(6) LIBOR Rate Interest Periods in effect with respect to the Loan.
Notwithstanding the foregoing, if Borrower shall elect a LIBOR Rate Option, only
so much of the outstanding principal amount of the Loan as would not become due
and payable during the applicable LIBOR Rate Interest Period shall accrue
interest at the Adjusted LIBOR Rate and the remaining principal balance shall
accrue interest at the Adjusted Base Rate.

 

26



--------------------------------------------------------------------------------

(d) If Agent determines (which determination shall be conclusive and binding
upon Borrower, absent manifest error) (i) that Dollar deposits in an amount
approximately equal to the portion of the Loan for which Borrower has exercised
the LIBOR Rate Option for the designated LIBOR Rate Interest Period are not
generally available at such time in the London interbank market for deposits in
Dollars, (ii) that the rate at which such deposits are being offered will not
adequately and fairly reflect the cost to Lender of maintaining a LIBOR Rate on
such portion of the Loan or of funding the same for such LIBOR Rate Interest
Period due to circumstances affecting the London interbank market generally,
(iii) that reasonable means do not exist for ascertaining a LIBOR Rate, or
(iv) that an Adjusted LIBOR Rate would be in excess of the maximum interest rate
which Borrower may by law pay, then, in any such event, Agent shall so notify
Borrower and all portions of the Loan bearing interest at an Adjusted LIBOR Rate
that are so affected shall, as of the date of such notification with respect to
an event described in clause (ii) or (iv) above, or as of the expiration of the
applicable LIBOR Rate Interest Period with respect to an event described in
clause (i) or (iii) above, bear interest at the Adjusted Base Rate until such
time as the situations described above are no longer in effect or can be avoided
by Borrower exercising a LIBOR Rate Option for a different LIBOR Rate Interest
Period.

(e) Interest at the Applicable Rate (or Default Rate) shall be calculated for
the actual number of days elapsed on the basis of a 360-day year, (or a 365- or
366- day year, as applicable, in the case of the Adjusted Base Rate) including
the first date of the applicable period to, but not including, the date of
repayment. Whenever a payment hereunder or under any of the other Loan Documents
becomes due on a day that is not a Business Day, the due date for such payment
shall be extended to the next succeeding Business Day, and interest shall accrue
during such extension.

(f) Borrower shall pay all Breakage Costs incurred from time to time by Lender
upon demand within fifteen (15) Business Days of receipt of written notice from
Agent.

(g) If the introduction of or any change in any Law, regulation or treaty, or in
the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof, shall make it unlawful for Lender to
maintain the Applicable Rate at an Adjusted LIBOR Rate with respect to the Loan
or any portion thereof, or to fund the Loan or any portion thereof in Dollars in
the London interbank market, or to give effect to its obligations regarding the
LIBOR Rate Option as contemplated by the Loan Documents, then (1) Agent shall
notify Borrower that Lender is no longer able to maintain the Applicable Rate at
an Adjusted LIBOR Rate, (2) the LIBOR Rate Option shall immediately terminate,
(3) the Applicable Rate for any portion of the Loan for which the Applicable
Rate is then an Adjusted LIBOR Rate shall automatically be converted to the
Adjusted Base Rate, and (4) Borrower shall pay to Agent the amount of Breakage
Costs (if any) incurred by Lender in connection with such conversion.
Thereafter, Borrower shall not be entitled to exercise the LIBOR Rate Option
until such time as the situation described herein is no longer in effect or can
be avoided by Borrower exercising a LIBOR Rate Option for a LIBOR Rate Interest
Period.

(h) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, all agreements between or among the Borrower, the Guarantor, the
Lender and the Agent, whether now existing or hereafter arising and whether
written or oral, are hereby limited so that in no contingency, whether by reason
of acceleration of the maturity of any of the

 

27



--------------------------------------------------------------------------------

Obligations or otherwise, shall the interest contracted for, charged or received
by the Lender exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lender in excess of the maximum lawful amount, the interest payable to the
Lender shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lender shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lender shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. The Borrower
agrees to pay an effective rate of interest that is the sum of the applicable
rate as stated in this Agreement plus any additional rate of interest resulting
from any charges of interest or in the nature of interest paid or to be paid in
connection with any of the Loan Documents. This Section shall control all
agreements between or among the Borrower, the Guarantor, the Lender and the
Agent.

 

5.2 [Intentionally Omitted.]

ARTICLE 6

COSTS OF MAINTAINING LOAN

 

6.1 Increased Costs and Capital Adequacy.

(a) Borrower recognizes that the cost to Lender of maintaining the Loan or any
portion thereof may fluctuate and, Borrower agrees to pay Agent additional
amounts to compensate Lender for any increase in its actual costs incurred in
maintaining the Loan or any portion thereof outstanding or for the reduction of
any amounts received or receivable from Borrower as a result of:

(i) any change after the date hereof in any applicable Law, regulation or
treaty, or in the interpretation or administration thereof, or by any domestic
or foreign court, (A) changing the basis of taxation of payments under this
Agreement to Lender (other than taxes imposed on all or any portion of the
overall net income or receipts of Lender), or (B) imposing, modifying or
applying any reserve, special deposit or similar requirement against assets of,
deposits with or for the account of, credit extended by, or any other
acquisition of funds for loans by Lender (which includes the Loan or any
applicable portion thereof) (provided, however, that Borrower shall not be
charged again the Reserve Percentage already accounted for in the definition of
the Adjusted LIBOR Rate), or (C) imposing on Lender, or the London interbank
market generally, any other condition affecting the Loan, provided that the
result of the foregoing is to increase the cost to Lender of maintaining the
Loan or any portion thereof or to reduce the amount of any sum received or
receivable from Borrower by Lender under the Loan Documents; or

 

28



--------------------------------------------------------------------------------

(ii) the maintenance by a Lender of reserves in accordance with reserve
requirements promulgated by the Board of Governors of the Federal Reserve System
of the United States with respect to “Eurocurrency Liabilities” of a similar
term to that of the applicable portion of the Loan (without duplication for
reserves already accounted for in the calculation of a LIBOR Rate pursuant to
the terms hereof).

(b) If the application of any Law, rule, regulation or guideline adopted or
arising out of the report of the Basle Committee on Banking Regulations and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards”, or the adoption after the date hereof of any other Law,
rule, regulation or guideline regarding capital adequacy, or any change after
the date hereof in any of the foregoing, or in the interpretation or
administration thereof by any domestic or foreign Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender, with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has the effect of
reducing the rate of return on such Lender’s capital to a level below that which
such Lender would have achieved but for such application, adoption, change or
compliance (taking into consideration the policies of such Lender with respect
to capital adequacy), then, from time to time Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction with
respect to any portion of the Loan outstanding.

(c) Any amount payable by Borrower under subsection (a) or subsection (b) of
this Section 6.1 shall be paid within five (5) days of receipt by Borrower of a
certificate signed by an authorized officer of Agent setting forth the amount
due and the basis for the determination of such amount, which statement shall be
conclusive and binding upon Borrower, absent manifest error. Failure on the part
of Agent to demand payment from Borrower for any such amount attributable to any
particular period shall not constitute a waiver of Lender’s right to demand
payment of such amount for any subsequent or prior period. Agent shall use
reasonable efforts to deliver to Borrower prompt notice of any event described
in subsection (a) or (b) above, of the amount of the reserve and capital
adequacy payments resulting therefrom and the reasons therefor and of the basis
of calculation of such amount; provided, however, that any failure by Agent so
to notify Borrower shall not affect Borrower’s obligation to pay the reserve and
capital adequacy payment resulting therefrom.

 

6.2 Borrower Withholding.

If by reason of a change in any applicable Laws occurring after the date hereof,
Borrower is required by Law to make any deduction or withholding in respect of
any taxes (other than taxes imposed on or measured by the net income of Lender
or any franchise tax imposed on Lender), duties or other charges from any
payment due under the Notes to the maximum extent permitted by law, the sum due
from Borrower in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding,
Lender receives and retains a net sum equal to the sum which it would have
received had no such deduction or withholding been required to be made.

 

29



--------------------------------------------------------------------------------

ARTICLE 7

LOAN EXPENSE AND ADVANCES

 

7.1 Loan and Administration Expenses.

Borrower unconditionally agrees to pay all expenses of the Loan, including all
amounts payable pursuant to Sections 7.2, 7.3 and 7.4 and any and all other fees
owing to Agent or Lender pursuant to the Loan Documents or any separate fee
agreement, and also including, without limiting the generality of the foregoing,
all recording, filing and registration fees and charges, mortgage or documentary
taxes, all insurance premiums, title insurance premiums and other charges of the
Title Insurer, printing and photocopying expenses, survey fees and charges, cost
of certified copies of instruments, cost of premiums on surety company bonds and
the Title Policy, charges of the Title Insurer or other escrowee for
administering disbursements, all fees and disbursements of Lender’s Consultant,
all appraisal fees, insurance consultant’s fees, environmental consultant’s
fees, travel related expenses and all costs and expenses incurred by Agent and
Lender in connection with the determination of whether or not Borrower has
performed the obligations undertaken by Borrower hereunder or has satisfied any
conditions precedent to the obligations of Lender hereunder and, if any default
or Event of Default occurs hereunder or under any of the Loan Documents or if
the Loan or Notes or any portion thereof is not paid in full when and as due,
all costs and expenses of Agent and Lender (including, without limitation, court
costs and counsel’s fees and disbursements and fees and costs of paralegals)
incurred in attempting to enforce payment of the Loan and expenses of Agent and
Lender incurred (including court costs and counsel’s fees and disbursements and
fees and costs of paralegals) in attempting to realize, while a default or Event
of Default exists, on any security or incurred in connection with the sale or
disposition (or preparation for sale or disposition) of any security for the
Loan. Borrower agrees to pay all brokerage, finder or similar fees or
commissions payable in connection with the transactions contemplated hereby and
shall indemnify and hold Lender harmless for, from and against all claims,
liabilities, costs and expenses (including attorneys’ fees and expenses)
incurred in relation to any claim by broker, finder or similar person.

 

7.2 Fees.

The Borrower shall pay to KeyBank certain fees in connection with the Loan as
provided pursuant to a separate fee letter dated November 8, 2007 between
Borrower and KeyBank, which fees shall be fully earned and non-refundable when
paid. All such fees shall be solely for the account of KeyBank as provided in
such agreement.

 

7.3 [Intentionally Omitted.]

 

7.4 Agent’s Attorneys’ Fees and Disbursements.

Borrower agrees to pay Agent’s reasonable attorneys’ fees and disbursements
incurred in connection with this Loan, including (i) the preparation of this
Agreement, any intercreditor agreements and the other Loan Documents and the
preparation of the closing binders, (ii) the disbursement, syndication,
amendment, and administration of the Loan and (iii) the enforcement of the terms
of this Agreement and the other Loan Documents.

 

30



--------------------------------------------------------------------------------

7.5 Time of Payment of Fees and Expenses.

Borrower shall pay all expenses and fees incurred by Agent as of the date of
this Agreement upon the execution and delivery of this Agreement. Borrower shall
from time to time pay within fifteen (15) days of request, the reasonable fees
and expenses of the Agent in connection with the satisfaction of the
requirements to the Opening of the Loan. At the time of the Opening of the Loan,
Lender may pay from the proceeds of the initial disbursement of the Loan all
additional Loan expenses and all fees payable to Agent or Lender. Agent may
require the payment of Agent’s outstanding fees and expenses as a condition to
any disbursement of the Loan. Agent is hereby authorized, without any specific
request or direction by Borrower, to make disbursements from time to time in
payment of or to reimburse Agent for all Loan expenses and fees (whether or not,
at such time, there may be any undisbursed amounts of the Loan allocated in the
Budget for the same).

 

7.6 Expenses and Advances Secured by Loan Documents.

Any and all advances or payments made by Lender under this Article 7 from time
to time, and any amounts expended by Agent pursuant to Section 20.1(a), shall,
as and when advanced or incurred, constitute additional indebtedness evidenced
by the Notes and secured by the Mortgage and the other Loan Documents.

 

7.7 Right of Lender to Make Advances to Cure Borrower’s Defaults.

In the event that Borrower fails to perform any of Borrower’s covenants,
agreements or obligations contained in this Agreement or any of the other Loan
Documents (after the expiration of applicable grace periods, except in the event
of an emergency or other exigent circumstances), Agent may (but shall not be
required to) perform any of such covenants, agreements and obligations, and any
amounts expended by Agent in so doing and shall constitute additional
indebtedness evidenced by the Notes and secured by the Mortgage and the other
Loan Documents and shall bear interest at the Default Rate.

ARTICLE 8

NON-CONSTRUCTION REQUIREMENTS PRECEDENT

TO THE OPENING OF THE LOAN

 

8.1 Non-Construction Conditions Precedent.

Borrower agrees that Lender’s obligation to open the Loan and thereafter to make
further disbursements of proceeds thereof is conditioned upon Borrower’s
delivery, performance and satisfaction of the following conditions precedent in
form and substance satisfactory to Agent in its reasonable discretion:

(a) Equity: Borrower shall have provided evidence reasonably satisfactory to
Agent that Borrower’s cash equity invested in the Project is not less than the
difference between the total Project cost as set forth in the Budget and the
maximum Loan Amount; provided, however, in no event shall Borrower’s cash equity
in the Project be less than thirty-five percent (35%) of the total cost of the
Project as set out in the Budget approved by Agent hereunder. Borrower’s cash
equity must be either (i) deposited with the Lender on or prior to the date of
this Agreement

 

31



--------------------------------------------------------------------------------

and disbursed prior to the first disbursement of Loan proceeds or (ii) used to
pay direct Project costs set forth in the Budget with evidence of payment
delivered to Agent prior to the first disbursement of Loan proceeds.

(b) Intentionally Omitted;

(c) Intentionally Omitted;

(d) Intentionally Omitted;

(e) Title and Other Documents: Borrower shall have furnished to Agent the Title
Policy, together with legible copies of all title exception documents cited in
the Title Policy and all other legal documents affecting the Project or the use
thereof;

(f) Survey: Borrower shall have furnished to Agent a ALTA/ACSM “Class A” Land
Title Survey of the Project reasonably satisfactory to Agent. Said survey shall
be dated no earlier than ninety (90) days prior to the date of this Agreement.
Such survey shall be sufficient to permit issuance of the Title Policy in the
form required by this Agreement. Such survey shall include the legal description
of the Land;

(g) Insurance Policies: Borrower shall have furnished to Agent not less than
five (5) days prior to the date of this Agreement certificates evidencing that
insurance coverages are in effect with respect to the Project and Borrower, in
accordance with the Insurance Requirements attached hereto as Exhibit F, for
which the premiums have been fully prepaid with endorsements satisfactory to
Agent.

(h) Litigation: Borrower shall have furnished evidence that no litigation or
proceedings shall be pending or threatened which could or might cause a Material
Adverse Change with respect to Borrower, Guarantor, any Tenant or the Project;

(i) Utilities: Borrower shall have furnished to Agent (by way of utility letters
or otherwise) evidence establishing to the satisfaction of Lender that the
Project when constructed will have adequate water supply, storm and sanitary
sewerage facilities, telephone, gas, electricity, fire and police protection,
means of ingress and egress to and from the Project and public highways and any
other required public utilities and that the Project is benefited by insured
easements as may be required for any of the foregoing;

(j) Attorney Opinions: Borrower shall have furnished to Agent an opinion from
counsel for Borrower and Guarantor covering due authorization, execution and
delivery and enforceability of the Loan Documents and also containing such other
legal opinions as Agent shall require;

(k) Appraisal: Agent shall have obtained an Appraisal and determined that the
Loan Amount does not exceed fifty-five percent (55%) of the Appraised Value
(based upon the Project’s stabilized value upon completion of construction),
which Appraisal is satisfactory to Agent and the Lenders in all respects.

 

32



--------------------------------------------------------------------------------

(l) Searches: Borrower shall have furnished to Agent current bankruptcy, federal
tax lien and judgment searches and searches of all Uniform Commercial Code
financing statements filed in each place UCC Financing Statements are to be
filed hereunder, demonstrating the absence of adverse claims;

(m) Financial Statements: Borrower shall have furnished to Agent current annual
financial statements of Borrower, the Guarantor and such other persons or
entities connected with the Loan as Agent may request, each in form and
substance and certified by such individual as acceptable to Agent. Borrower and
the Guarantor shall provide such other additional financial information Agent
reasonably requires;

(n) Pro Forma Projection: Borrower shall have furnished to Agent a Pro Forma
Projection covering the succeeding five year period;

(o) Management Agreements: Borrower shall have delivered to Agent executed
copies of any leasing, management and development agreements entered into by
Borrower in connection with the Construction and/or the operation of the
Project;

(p) Flood Hazard: Agent has received evidence that the Project is not located in
an area designated by the Secretary of Housing and Urban Development as a
special flood hazard area, or flood hazard insurance acceptable to Agent in its
sole discretion;

(q) Zoning: If the Title Policy does not include a zoning endorsement, Borrower
shall have furnished to Agent a legal opinion or zoning letter as to compliance
of the Project with zoning and similar laws;

(r) Organizational Documents: Borrower shall have furnished to Agent proof
satisfactory to Agent of authority, formation, organization and good standing in
the State of its incorporation or formation and, if applicable, qualification as
a foreign entity in good standing in the state of its incorporation or
formation, of all corporate, partnership, trust and limited liability company
entities (including Borrower and Guarantor) executing any Loan Documents,
whether in their own name or on behalf of another entity. Borrower and Guarantor
shall also provide certified resolutions in form and content satisfactory to
Agent, authorizing execution, delivery and performance of the Loan Documents,
and such other documentation as Agent may reasonably require to evidence the
authority of the persons executing the Loan Documents;

(s) No Defaults: There shall be no uncured Default or Event of Default by
Borrower hereunder;

(t) Easements: Borrower shall have furnished to Agent all easements reasonably
required for the construction, maintenance or operation of the Project and such
easements shall be insured by the Title Policy;

(u) Standard Form Tenant Lease. Borrower shall furnish Agent its standard form
lease for tenant space contained within the Project.

 

33



--------------------------------------------------------------------------------

(v) Additional Documents: Borrower shall have furnished to Agent such other
materials, documents, papers or requirements regarding the Project, Borrower and
Guarantor as Agent shall reasonably request.

ARTICLE 9

CONSTRUCTION REQUIREMENTS PRECEDENT

TO THE OPENING OF THE LOAN

 

9.1 Required Construction Documents.

Borrower shall cause to be furnished to Agent the following, in form and
substance satisfactory to Agent and Lender’s Consultant in all respects, for
Agent’s approval in its reasonable discretion prior to the Opening of the Loan:

(a) Fully executed copies of the following, each satisfactory to Agent and
Lender’s Consultant in all respects: (i) a fixed or guaranteed maximum price
General Contract; (ii) Major Subcontracts executed prior to the Opening of the
Loan; and (iii) all contracts with architects and engineers;

(b) A schedule of values, including a trade payment breakdown, setting forth a
description of all contracts let by Borrower and/or the General Contractors for
the design, engineering, construction and equipping of the Improvements;

(c) An initial sworn statement of the General Contractor, approved by Borrower,
Architect and Lender’s Consultant covering all work done and to be done,
together with lien waivers covering all work and materials for which payments
have been made by Borrower prior to the Loan Opening;

(d) Bonds in favor of Agent guaranteeing all of the obligations of such Major
Subcontractors as are designated by Lender;

(e) Copies of each of the Required Permits, except for those Required Permits,
approvals or licenses for operation of the Project which cannot be issued until
completion of Construction, in which event such Required Permits will be
obtained by Borrower on a timely basis in accordance with all recorded maps and
conditions, and applicable building, land use, zoning and environmental codes,
statutes and regulations and will be delivered to Agent at the earliest possible
date. In all events the Required Permits to be delivered prior to the Opening of
the Loan shall include full building permits.

(f) Full and complete detailed Plans and Specifications for the Improvements in
duplicate, prepared by the Architect;

(g) The Construction Schedule;

(h) The Soil Report;

(i) The Environmental Report. The Environmental Report shall, at a minimum,
(a) demonstrate the absence of any existing or potential Hazardous Substances
contamination or

 

34



--------------------------------------------------------------------------------

violations of environmental Laws at the Project, except as acceptable to Agent
in its sole and absolute discretion, (b) include the results of all sampling or
monitoring to confirm the extent of existing or potential Hazardous Substances
contamination at the Project, including the results of leak detection tests for
each underground storage tank located at the Project, if any, (c) describe
response actions appropriate to remedy any existing or potential Hazardous
Substances contamination, and report the estimated cost of any such appropriate
response, (d) confirm that any prior removal of Hazardous Substances or
underground storage tanks from the Project was completed in accordance with
applicable Laws, and (e) confirm whether or not the Land is located in a
wetlands district;

(j) A report from Lender’s Consultant which contains an analysis of the Plans
and Specifications, the Budget, the Construction Schedule, the General Contract,
all subcontracts then existing and the Soil Report. Such report shall be solely
for the benefit of Agent and each Lender and contain (i) an analysis
satisfactory to Agent demonstrating the adequacy of the Budget to complete the
Project and (ii) a confirmation that the Construction Schedule is realistic;

(k) The Architect’s Certificate in favor of Agent, executed by the Architect;

(l) The Engineer’s Certificate in favor of Agent, executed by the Engineer;

(m) Written agreements from such holders of easements or rights of way as Agent
may require whose easements or rights of way will be encroached upon by the
Construction confirming that said holders consent to the moving of the easement
or right of way to a location where it will not be encroached upon by the
Construction;

(n) Certification from an engineer or other professional acceptable to Agent in
a form acceptable to Agent confirming that any wetlands located on the Land will
not preclude the development of the Project; and

(o) Such other papers, materials and documents as Agent may require with respect
to the Construction.

ARTICLE 10

BUDGET AND CONTINGENCY FUND

 

10.1 Budget.

Disbursement of the Loan shall be governed by the Budget for the Project, in
form and substance acceptable to Agent in Agent’s reasonable discretion. The
Budget shall specify the amount of cash equity invested in the Project, and all
costs and expenses of every kind and nature whatever to be incurred by Borrower
in connection with the Project. The Budget shall include, in addition to the
Budget Line Items described in Section 10.2 below, the Contingency Fund
described in Section 10.3 below, and amounts satisfactory to Agent for soft
costs and other reserves acceptable to Agent. The initial Budget is attached
hereto as Exhibit H and made a part hereof. All changes to the Budget shall in
all respects be subject to the prior written approval of Agent.

 

35



--------------------------------------------------------------------------------

10.2 Budget Line Items.

The Budget shall include as line items (“Budget Line Items”), to the extent
determined to be applicable by Agent in its reasonable discretion, the cost of
all labor, materials, equipment, fixtures and furnishings needed for the
completion of the Construction, and all other costs, fees and expenses relating
in any way whatsoever to the Construction of the Improvements, leasing
commissions, tenant improvements and tenant allowances, operating deficits, real
estate taxes, and all other sums due in connection with Construction and
operation of the Project, the Loan, and this Agreement. Borrower agrees that all
Loan proceeds disbursed by Agent shall be used only for the Budget Line Items
for which such proceeds were disbursed.

Borrower shall have the right to reallocate cost savings effected by final
change order or other appropriate final documentation to other Budget Line Items
subject to Agent’s prior written consent not to be unreasonably withheld.

Lender shall not be obligated to disburse any amount for any category of costs
set forth as a Budget Line Item which is greater than the amount set forth for
such category in the applicable Budget Line Item. Borrower shall pay as they
become due all amounts set forth in the Budget with respect to costs to be paid
for by Borrower.

 

10.3 Contingency Fund.

The Budget shall contain a Budget Line Item designated for the Contingency Fund.
Borrower may from time to time request that the Contingency Fund be reallocated
to pay needed costs of the Project. Such requests shall be subject to Agent’s
written approval in its reasonable discretion.

Borrower agrees that the decision with respect to utilizing portions of the
Contingency Fund in order to keep the Loan “In Balance” shall be made by Agent
in its reasonable discretion, and that Agent may require Borrower to make a
Deficiency Deposit even if funds remain in the Contingency Fund.

 

10.4 Optional Method for Payment of Interest.

For Borrower’s benefit, the Budget includes a Budget Line Item for interest
payments on the Loan. Borrower hereby authorizes Agent from time to time, for
the mutual convenience of Lender and Borrower, to disburse Loan proceeds to pay
all the then accrued interest on the Notes, regardless of whether Borrower shall
have specifically requested a disbursement of such amount. Any such
disbursement, if made, shall be added to the outstanding principal balance of
the Notes and shall, when disbursed, bear interest at the Applicable Rate. The
authorization hereby granted, however, shall not obligate Agent to make
disbursements of the Loan for interest payments (except upon Borrower’s
qualifying for and requesting disbursement of that portion of the proceeds of
the Loan allocated for such purposes in the Budget) nor prevent Borrower from
paying accrued interest from its own funds. Once the Project begins to generate
Net Operating Income, Borrower may only borrow from the Loan interest in excess
of the Net Operating Income so generated.

 

36



--------------------------------------------------------------------------------

ARTICLE 11

SUFFICIENCY OF LOAN

 

11.1 Loan In Balance.

Anything contained in this Agreement to the contrary notwithstanding, it is
expressly understood and agreed that in Agent’s reasonable discretion the Loan
shall at all times be “In Balance”, on a Budget Line Item and an aggregate
basis. A Budget Line Item shall be deemed to be “In Balance” only if Agent in
its reasonable discretion determines that the amount of such Budget Line Item is
sufficient for its intended purpose. The Loan shall be deemed to be “In Balance”
in the aggregate only when the total of the undisbursed portion of the Loan less
the Contingency Fund (subject to Borrower’s reallocation rights under
Section 10.3), equals or exceeds the aggregate of (a) the costs required to
complete the construction of the Project in accordance with the Plans and
Specifications and the Budget; (b) the amounts to be paid as retainages to
persons who have supplied labor or materials to the Project; (c) the amount in
excess of the projected Net Operating Income required to pay interest on the
Loan through the Maturity Date; and (d) all other hard and soft costs not yet
paid for in connection with the Project, as such costs and amounts described in
clauses (a), (b), (c) and (d) may be estimated and/or approved in writing by
Agent from time to time. Borrower agrees that if for any reason, in Agent’s
reasonable discretion, the amount of such undistributed Loan proceeds shall at
any time be or become insufficient for such purpose regardless of how such
condition may be caused, Borrower will, within ten (10) days after written
request by Agent, deposit the deficiency with Agent (“Deficiency Deposit”). The
Deficiency Deposit shall first be exhausted before any further disbursement of
Loan proceeds shall be made. Lender shall not be obligated to make any Loan
disbursements if and for as long as the Loan is not “In Balance”.

ARTICLE 12

CONSTRUCTION PAYOUT REQUIREMENTS

 

12.1 Applicability of Sections.

The provisions contained in this Article 12 shall apply to the Opening of the
Loan and to all disbursements of proceeds during Construction.

 

12.2 Monthly Payouts.

After the Opening of the Loan, further disbursements shall be made during
Construction from time to time as the Construction progresses, but no more
frequently than once in each calendar month. Lender’s Consultant shall monitor
construction of the Project and may visit the Project at least one (1) time each
month, and shall certify as to amounts of construction costs for all requested
fundings. At Agent’s option after the occurrence of an Event of Default, or any
time if the Title Company shall so require, disbursements may be made by Agent
into an escrow and subsequently disbursed to Borrower by the Title Insurer. If
such option is exercised, those Loan proceeds shall be deemed to be disbursed to
Borrower from the date of deposit into that escrow and interest shall accrue on
those proceeds from that date, regardless of the date such proceeds are released
by the Title Insurer.

 

37



--------------------------------------------------------------------------------

12.3 Documents to be Furnished for Each Disbursement.

As a condition precedent to each disbursement of the Loan proceeds (including
the initial disbursement at the Opening of the Loan), Borrower shall furnish or
cause to be furnished to Agent the following documents covering each
disbursement, in form and substance satisfactory to Agent:

(a) A completed Borrower’s Certificate in the form of Exhibit I attached hereto
and made a part hereof and a completed Soft and Hard Cost Requisition Form in
the form of Exhibit J attached hereto and made a part hereof, each executed by
the Authorized Representative;

(b) A completed standard AIA Form G702 and Form G703 signed by the General
Contractor and the Project Architect, together with General Contractor’s sworn
statements and unconditional waivers of lien, and all subcontractors’, material
suppliers’ and laborers’ unconditional waivers of lien, covering all work, to be
paid with the proceeds of the prior draw requests and conditional waivers of
lien covering all work to be paid with the proceeds of the current draw request,
together with such invoices, contracts or other supporting data as Agent may
require to evidence that all costs for which disbursement is sought have been
incurred;

(c) Paid invoices of $10,000 or greater together with an invoice register on a
line-by-line basis, or other evidence satisfactory to Agent that fixtures and
equipment, if any, have been paid for and are free of any lien or security
interest therein;

(d) An endorsement to the Title Policy issued to Agent covering the date of
disbursement, increasing the coverage under the Title Policy to the amount of
the Loan that has been advanced, and showing the Mortgage as a first, prior and
paramount lien on the Project subject only to the Permitted Exceptions and real
estate taxes that have accrued but are not yet due and payable and particularly
that nothing has intervened to affect the validity or priority of the Mortgage;

(e) Copies of any proposed or executed Change Orders on standard AIA G701 form,
which have not been previously furnished to Agent;

(f) Copies of all Major Subcontracts which have been executed since the last
disbursement, together with any Bonds obtained or required to be obtained with
respect thereto;

(g) All Required Permits and all other Governmental Approvals then needed in
connection with the Project;

(h) An updated spreadsheet in form and substance reasonably satisfactory to
Agent summarizing the status of completion of the Project, the comparison of the
Budget and costs incurred to date by line item, comparison of actual status of
construction to the Construction Schedule, the amount of equity and proceeds of
the Loan funded for construction of the Project, and certifying that Borrower is
in compliance with the terms of the General Contract;

(i) Such other instruments, documents and information as Agent or the Title
Insurer may reasonably request;

 

38



--------------------------------------------------------------------------------

(j) At the option of the Agent, inspection of work in place.

(k) An updated Survey if reasonably required by the Title Insurance Company or
the Agent if the Agent shall reasonably believe that there exists any
encroachment, any matter which might materially and adversely affect title to
the Project, or any material deviation from the Plans and Specifications, which
in each case would be reflected in an updated Survey, in which event additional
updated Surveys may be required by the Agent; and

(l) At the option of Agent, an amendment to the Security Documents which
specifically identifies any furniture, fixtures or equipment purchased by
Borrower for use in connection with the Project.

Disbursements shall be made approximately ten (10) business days after receipt
of all information required by Lender to approve the requested disbursements.

 

12.4 Retainages.

If payments to any subcontractors are subject to retainages at the time of said
disbursement, then, at the time of each disbursement of Loan proceeds, Agent may
elect to withhold from the amount disbursed to such subcontractor an amount
equal to the retainage amount then being withheld from the subcontractor, as
reflected on the Subcontractor Retainage List (as the same may be supplemented,
modified and amended with the approval of Agent, such approval not to be
unreasonably withheld, conditioned or delayed) attached to General Contract. The
retained Loan amounts for the Construction costs will be disbursed in accordance
with the terms of the General Contract and the Loan Agreement. The retained Loan
amounts for the Construction costs will be disbursed only at the time of the
final disbursement of Loan proceeds under Article 13 below; provided, however,
upon the satisfactory completion of one hundred percent (100%) of the work with
respect to any trade (including any trade performed by the General Contractors)
or the delivery of all materials pursuant to a purchase order in accordance with
the Plans and Specifications as certified by the Architect and the Lender’s
Consultant, Agent shall disburse to Borrower as part of the monthly payouts of
the Loan retainages with respect to such trade or order, as the case may be,
upon the Lender’s Consultant’s approval of all work and materials and Agent’s
receipt of a final waiver of lien with respect to such completed work or
delivered materials.

 

12.5 Disbursements for Materials Stored On-Site.

Any requests for disbursements which in whole or in part relate to materials,
equipment or furnishings which Borrower owns and which are not incorporated into
the Improvements as of the date of the request for disbursement, but are to be
temporarily stored at the Project, shall be made in an aggregate amount not to
exceed $10,000,000. Any such request must be accompanied by evidence
satisfactory to Agent that (i) such stored materials are included within the
coverages of insurance policies carried by Borrower, (ii) the ownership of such
materials is vested in Borrower free of any liens and claims of third parties,
(iii) such materials are properly insured and protected against theft or damage,
(iv) the materials used in the Construction are not commodity items but are
uniquely fabricated for the Construction, (v) the Lender’s Consultant has viewed
and inspected the stored materials, and (vi) in the opinion of the Lender’s
Consultant

 

39



--------------------------------------------------------------------------------

the stored materials are physically secured and can be incorporated into the
Project within forty five (45) days. Agent may require separate Uniform
Commercial Code financing statements to cover any such stored materials.

 

12.6 Disbursements for Offsite Materials.

Agent may in its sole discretion, but shall not be obligated to, approve
disbursements for materials stored off-site, in which event all of the
requirements of Section 12.5 shall be applicable to such disbursement as well as
any other requirements which Agent may, in its sole discretion, determine are
appropriate under the circumstances. Off-Site Materials shall not include
equipment and materials installed pursuant to the Power Agreements.
Notwithstanding the foregoing, provided that Agent shall have received
satisfactory evidence that the following are true: (i) all of the requirements
of Section 12.5 (other than (v) and (vi)) are met; (ii) the Off-Site Materials
are finished components, ready for installation, and appropriate for purchase
during the current stage of construction; (iii) the Off-Site Materials are
suitably segregated and marked as owned by Borrower and designated for the
Project; (iv) if requested by Agent, the Lender’s Consultant shall have the
opportunity to view and inspect the Off-Site Materials; and (v) the aggregate
outstanding amount of Off-Site Materials for which payment has been made shall
not exceed $5,000,000 (it being understood that Agent shall not unreasonably
withhold its consent to Borrower exceeding such $5,000,000 cap), Agent shall
approve disbursements for such Off-Site Materials.

 

12.7 Intentionally Omitted.

ARTICLE 13

FINAL DISBURSEMENT FOR CONSTRUCTION

 

13.1 Final Disbursement for Construction.

Lender will advance to Borrower the final disbursement for the cost of the
Construction (including retainages) when the following conditions have been
complied with, provided that all other conditions in this Agreement for
disbursements have been complied with:

(a) The Improvements have been fully completed and equipped in accordance with
the Plans and Specifications free and clear of mechanics’ liens and security
interests and are ready for occupancy;

(b) Borrower shall have furnished to Agent “all risks” casualty insurance in
form and amount and with companies satisfactory to Agent in accordance with the
requirements contained herein;

(c) Borrower shall have furnished to Agent copies of all licenses and permits
required by any Governmental Authority having jurisdiction for the occupancy of
the Improvements and the operation thereof, including (i) a base building
certificate of occupancy from the municipality in which the Project is located,
or a letter from the appropriate Governmental Authority (or other evidence
reasonably satisfactory to Agent) that no such certificate is issued; and
(ii) any environmental or air emission permits;

 

40



--------------------------------------------------------------------------------

(d) Borrower shall have furnished to Agent evidence that at least 18.2 megawatts
of critical load power are available for use by Tenants of the Project;

(e) Borrower shall have furnished an as-built plat of survey covering the
completed Improvements reasonably satisfactory to Agent;

(f) All fixtures, furnishings, furniture, equipment and other property required
for the operation of the Project shall have been installed free and clear of all
liens and security interests, except in favor of Agent;

(g) A final affidavit from the General Contractors; and final lien releases or
waivers (substantially in a form approved by Agent) by the Architect, and all
contractors, subcontractors, materialmen, and other parties who have supplied
labor, materials, or services for the construction of the Improvements, or who
otherwise might be entitled to claim contractual, statutory or constitutional
lien again the Land in accordance with the mechanic’s lien law of the State or
as otherwise established by Agent;

(h) Borrower shall have furnished to Agent a certificate from the Architect or
other evidence satisfactory to Agent dated at or about the Completion Date
stating that (i) the Improvements have been substantially completed in
accordance with the Plans and Specifications, and (ii) the Improvements as so
completed comply with all applicable Laws; and

(i) Agent shall have received a certificate from the Lender’s Consultant for the
sole benefit of Agent and Lender that the Improvements have been satisfactorily
completed in accordance with the Plans and Specifications.

If Borrower fails to comply with and satisfy any of the final disbursement
conditions contained in this Section 13.1 within one hundred twenty (120) days
after the Completion Date, such failure shall constitute an Event of Default
hereunder.

ARTICLE 14

RESERVED

ARTICLE 15

OTHER COVENANTS

 

15.1 Borrower further covenants and agrees as follows:

(a) Opening of Loan on or Prior to Loan Opening Date. All conditions precedent
to the Opening of the Loan shall be complied with on or prior to the date of
this Agreement. If Borrower has not satisfied all conditions precedent to, and
otherwise qualified for, the Opening of the Loan on or before said date Agent
may (and at the request of the Required Lenders shall) terminate Lender’s
obligation to fund the Loan by written notice to Borrower.

(b) Construction of Improvements. The Improvements shall be constructed and
fully equipped in a good and workmanlike manner with materials of high quality,
strictly in accordance with the Plans and Specifications (or in accordance with
any changes therein that

 

41



--------------------------------------------------------------------------------

may be approved in writing by Agent or as to which Agent’s approval is not
required), and such construction and equipping will be prosecuted with due
diligence and continuity in accordance with the Construction Schedule and fully
completed not later than the Completion Date. The Completion Date shall be
extended in writing by Agent by the number of days resulting from any
Unavoidable Delay in the construction of the Project, (but under no
circumstances shall Lender be obligated to extend the Completion Date beyond
August 31, 2008, provided that Agent shall not be obligated to grant any such
extension unless (a) Borrower gives notice of such delay to Lender within ten
(10) days of learning of the event resulting in such delay, (b) after giving
effect to the consequences of such delay, the Loan shall remain “In Balance,”
and (c) such delay is permitted under each of the Leases, or Borrower obtains a
written extension from each Tenant whose Lease does not permit such delay.

(c) Changes in Plans and Specifications. No changes will be made in the Plans
and Specifications without the prior written approval of Agent; provided,
however, that Borrower may make changes to the Plans and Specifications without
Agent’s approval if (i) Borrower notifies Agent in writing of such change within
seven (7) days thereafter; (ii) Borrower obtains the approval of all parties
whose approval is required, including any Tenants under Leases, sureties, and
any Governmental Authority to the extent approval from such parties is required;
(iii) the structural integrity of the Improvements is not impaired; (iv) no
material change in architectural appearance is effected; (v) the performance of
the mechanical, electrical, and life safety systems of the Improvements is not
adversely affected; (vi) the cost of or reduction resulting from such change
(x) does not exceed $2,000,000 and (y) when added to all other changes which
have not been approved by Agent in writing, the resulting aggregate cost or does
not exceed $5,000,000. Changes in the scope of construction work or to any
construction related contract must be documented with a change order on the AIA
Form G701 or equivalent form.

(d) Inspection by Lender. Borrower will cooperate with Agent in arranging for
inspections by representatives of Agent of the progress of the Construction from
time to time including an examination of (i) the Improvements, (ii) all
materials to be used in the Construction, (iii) all plans and shop drawings
which are or may be kept at the construction site, (iv) any contracts, bills of
sale, statements, receipts or vouchers in connection with the Improvements,
(v) all work done, labor performed, materials furnished in and about the
Improvements, (vi) all books, contracts and records with respect to the
Improvements, and (vii) any other documents relating to the Improvements or the
Construction. Borrower shall cooperate with Lender’s Consultant to enable him to
perform his functions hereunder. The Borrower shall permit the Lender, through
the Agent or any representative designated by the Agent, and the Lender’s
Consultant, at the Borrower’s expense, to visit and inspect the Project and all
materials to be used in the construction thereof and will cooperate with the
Agent and the Construction Inspector during such inspections (including making
available working drawings of the Plans and Specifications); provided that this
provision shall not be deemed to impose on the Lender, the Agent or the Lender’s
Consultant any obligation to undertake such inspections. Borrower shall, upon
Agent’s or Lender’s Consultant’s request, correct any defect in the Construction
or any failure of the Construction to comply with the Plans and Specifications.

(e) Mechanics’ Liens and Contest Thereof. Borrower will not suffer or permit any
mechanics’ lien claims to be filed or otherwise asserted against the Project or
any funds due to the General Contractor, and will promptly discharge the same in
case of the filing of any claims

 

42



--------------------------------------------------------------------------------

for lien or proceedings for the enforcement thereof, provided, however, that
Borrower shall have the right to contest in good faith and with reasonable
diligence the validity of any such lien or claim provided that Borrower posts a
statutory lien bond which removes such lien from title to the Project within
twenty-five (25) days of written notice by Agent to Borrower of the existence of
the lien. Lender will not be required to make any further disbursements of the
proceeds of the Loan until any mechanics’ lien claims have been removed as
required by this Agreement and Lender may, at its option, restrict disbursements
to reserve sufficient sums to pay 150% of any such lien.

(f) Settlement of Mechanics’ Lien Claims. If Borrower shall fail promptly either
(i) to discharge any such lien, or (ii) post a statutory lien bond in the manner
provided in Section 15.1(e) Agent may, at its election (but shall not be
required to), procure the release and discharge of any such claim and any
judgment or decree thereon and, further, may in its sole discretion effect any
settlement or compromise of the same, or may furnish such security or indemnity
to the Title Insurer, and any amounts so expended by Lender, including premiums
paid or security furnished in connection with the issuance of any surety company
bonds, shall be deemed to constitute disbursement of the proceeds of the Loan
hereunder. In settling, compromising or discharging any claims for lien, Agent
shall not be required to inquire into the validity or amount of any such claim.

(g) Renewal of Insurance. Borrower shall cause insurance policies to be
maintained in compliance with Exhibit F at all times. Borrower shall timely pay
all premiums on all insurance policies required hereunder, and as and when
additional insurance is required, from time to time, during the progress of
Construction, and as and when any policies of insurance may expire, furnish to
Agent, premiums prepaid, additional and renewal insurance policies with
companies, coverage and in amounts satisfactory to Agent in accordance with
Section 8.1(g).

(h) Payment of Taxes. Borrower shall pay all real estate taxes and assessments
and charges of every kind upon the Project before the same become delinquent,
provided, however, that Borrower shall have the right to pay such tax under
protest or to otherwise contest any such tax or assessment, but only if (i) such
contest has the effect of preventing the collection of such taxes so contested
and also of preventing the sale or forfeiture of the Project or any part thereof
or any interest therein, (ii) Borrower has notified Agent of Borrower’s intent
to contest such taxes, and (iii) Borrower has deposited security in form and
amount satisfactory to Agent, in its sole discretion, and has increased the
amount of such security so deposited promptly after Agent’s request therefor. If
Borrower fails to commence such contest or, having commenced to contest the
same, and having deposited such security required by Agent for its full amount,
shall thereafter fail to prosecute such contest in good faith or with due
diligence, or, upon adverse conclusion of any such contest, shall fail to pay
such tax, assessment or charge, Agent may, at its election (but shall not be
required to), pay and discharge any such tax, assessment or charge, and any
interest or penalty thereon, and any amounts so expended by Agent shall be
deemed to constitute disbursements of the Loan proceeds hereunder (even if the
total amount of disbursements would exceed the face amount of the Notes).
Borrower shall furnish to Agent evidence that taxes are paid at least five
(5) days prior to the last date for payment of such taxes and before imposition
of any penalty or accrual of interest.

 

43



--------------------------------------------------------------------------------

(i) Escrow Accounts. Borrower shall, following the occurrence of any Event of
Default, make insurance and tax escrow deposits, in amounts reasonably
determined by Agent from time to time as being needed to pay taxes and insurance
premiums when due, in an interest bearing escrow account held by Agent in
Agent’s name and under its sole dominion and control. All payments deposited in
the escrow account, and all interest accruing thereon, are pledged as additional
collateral for the Loan. Notwithstanding Agent’s holding of the escrow account,
nothing herein shall obligate Agent or any Lender to pay any insurance premiums
or real property taxes with respect to any portion of the Project unless the
Event of Default has been cured to the satisfaction of Lender. If the Event of
Default has been satisfactorily cured, Agent shall make available to Borrower
such funds as may be deposited in the escrow account from time to time for
Borrower’s payment of insurance premiums or real property taxes due with respect
to the Project.

(j) Personal Property. Except as permitted under Section 12.6, all of Borrower’s
personal property, fixtures, attachments and equipment delivered upon, attached
to or used in connection with the Construction or the operation of the Project
shall always be located at the Project and shall be kept free and clear of all
liens, encumbrances and security interests.

(k) Leasing Restrictions. The Borrower will give notice to the Agent of any
proposed new Lease at the Project for the lease of space therein and shall
provide to the Agent a copy of the proposed Lease, or any proposed Lease
modification or amendment, and any and all agreements or documents related
thereto, current financial information for the proposed tenant and any guarantor
of the proposed Lease and such other information as the Agent may reasonably
request. The Borrower will not lease all or any portion of the Project or amend,
supplement or otherwise modify, terminate or cancel, or accept the surrender of,
or consent to the assignment or subletting of, or grant any concessions to or
waive the performance of any obligations of any tenant, lessee or licensee
under, any now existing or future Lease without the prior written consent of the
Agent not to be unreasonably withheld, conditioned or delayed; provided,
however, that without the prior written approval of Agent, the Borrower may
(i) enter into an Approved Lease; provided further, however, that without the
prior written approval of Agent, the Borrower may amend, supplement or otherwise
modify any Lease so long as such modifications (x) do not negatively impact the
economic terms of the Lease, or (y) impose any additional obligations on
Borrower under the Lease. Notwithstanding anything in this Agreement to the
contrary, Borrower may enter into Leases that do not meet part (iv) of the
criteria of an Approved Lease without the prior written approval of Agent
provided that such Leases are consistent with sound leasing and management
practices for similar properties, and such Leases do not in the aggregate
involve more than 3.64 megawatts of critical load power. If Borrower submits to
Agent a written request for approval with respect to a proposed Lease and Agent
fails to approve or disapprove any such action within ten (10) days after Agent
receives from Borrower such request together with a copy of the final version of
such proposed Lease, such action shall be deemed approved, provided that Agent
will only be deemed to have given such approval if, and only if, such request
includes all of the supporting documentation reasonably necessary for Agent to
make a decision regarding such request, as determined by Agent, and includes the
following in all capital, bolded, block letters on the first page thereof:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN TEN (10) DAYS OF RECEIPT.
FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

44



--------------------------------------------------------------------------------

Borrower shall provide Agent with a copy of the fully executed original of all
Leases promptly following their execution. At Agent’s request, Borrower shall
cause all Tenants to execute Subordination, Non-Disturbance and Attornment
Agreements reasonably satisfactory to Agent. Agent reserves the right to
subordinate the Mortgage to any Lease. At Borrower’s request, Agent shall
execute Subordination, Non-Disturbance and Attornment Agreements reasonably
satisfactory to Agent.

(l) Defaults Under Leases. Borrower will not suffer or permit any breach or
default to occur in any of the Borrower’s obligations under any of the Leases
nor suffer or permit the same to terminate by reason of any failure of Borrower
to meet any requirement of any Lease including those with respect to any time
limitation within which any of Borrower’s work is to be done or the space is to
be available for occupancy by the lessee. Borrower shall notify Agent promptly
in writing in the event a Tenant commits a material default under a Lease.

(m) Lender’s Attorneys’ Fees for Enforcement of Agreement. In case of any
default or Event of Default hereunder, Borrower (in addition to Lender’s and
Agent’s attorneys’ fees, if any, to be paid pursuant to Section 7.3) will pay
Agent’s and Lender’s reasonable attorneys’ and paralegal fees (including,
without limitation, any reasonable attorney and paralegal fees and costs
incurred in connection with any litigation or bankruptcy or administrative
hearing and any appeals therefrom and any post-judgment enforcement action
including, without limitation, supplementary proceedings) in connection with the
enforcement of this Agreement; without limiting the generality of the foregoing,
if at any time or times hereafter Agent or Lender employs counsel (whether or
not any suit has been or shall be filed and whether or not other legal
proceedings have been or shall be instituted) for advice or other representation
with respect to the Project, this Agreement, or any of the other Loan Documents,
or to protect, collect, lease, sell, take possession of, or liquidate any of the
Project, or to attempt to enforce any security interest or lien in any portion
of the Project, or to enforce any rights of Agent and Lender or Borrower’s
obligations hereunder, then in any of such events all of the reasonable
attorneys’ fees arising from such services, and any expenses, costs and charges
relating thereto (including reasonable fees and costs of paralegals), shall
constitute an additional liability owing by Borrower to Agent and Lender,
payable on demand.

(n) Appraisals. Agent shall have the right to obtain a new or updated Appraisal
of the Project from time to time. Borrower shall cooperate with Agent in this
regard. If the Appraisal is obtained to comply with this Agreement or any
applicable law or regulatory requirement, or bank policy promulgated to comply
therewith, or if an Event of Default exists, Borrower shall pay for any such
Appraisal upon Agent’s request. If the Appraisal is obtained for any other
reason, Lender shall bear the costs of any such Appraisal.

(o) Furnishing Information.

(i) Borrower shall deliver or cause to be delivered to Agent with respect to
Borrower and Guarantor quarterly financial statements within sixty (60) days
after the end of each calendar quarter and an annual financial statement within
one hundred twenty (120) days after the end of each calendar year. All such
financial statements shall be in a format approved in writing by Agent in
Agent’s sole discretion, include a consolidated balance sheet, income statement
and statement of cash flows and, with respect to annual financial statements, be

 

45



--------------------------------------------------------------------------------

certified by a certified public accountant reasonably acceptable to Lender in
format acceptable to Agent. Each financial statement shall be certified as true,
complete and correct by its preparer and by the chief financial officer or chief
accounting officer of Guarantor, or as to the annual statements of Guarantor,
shall be audited and accompanied by an unqualified opinion of such accountant
acceptable to the Agent.

(ii) Borrower shall deliver to Agent with respect to Borrower and Guarantor
annual Federal Income Tax Returns within ten (10) days after timely filing if
requested by Agent. In addition, thirty (30) days prior to the opening of the
Project and thereafter not later than sixty (60) days before the end of each
fiscal year of Borrower, Borrower shall deliver to Agent the Project’s updated
annual operating budget for the following fiscal year.

(iii) After completion of the Project, together with delivery of financial
statements referred to in subsection 15.1(o)(i) above, Borrower shall deliver to
Agent: (i) monthly unaudited operating cash flow statements for the Project,
certified as true, complete and correct by Borrower showing actual sources and
uses of cash during the preceding month, and (ii) a current rent roll and a
summary of all leasing activity then taking place with respect to the Project,
particularly describing the status of all leasing activity then taking place
with respect to the Project, if any.

(iv) Guarantor shall be required to deliver such compliance certificates as are
required pursuant to the Revolving Credit Agreement within the time frames
required thereunder. Promptly after the filing thereof, Guarantor shall deliver
to Agent copies of all regular, periodic and special reports, and registration
statements that Guarantor files with the Securities and Exchange Commission or
any governmental authority substituted therefor, or with any national securities
exchange if requested by Agent. The compliance certificate shall be accompanied
by copies of the statements of Funds from Operations for such calendar quarter
for the Project, prepared on a basis consistent with the statements furnished to
the Agent prior to the date hereof and otherwise in form and substance
reasonably satisfactory to the Agent, together with a certification by the chief
financial officer or chief accounting officer of Guarantor that the information
contained in such statement fairly presents the Funds from Operations for such
periods.

(v) Borrower and the Guarantor shall provide such additional financial
information as Agent reasonably requires. Borrower shall during regular business
hours permit Agent or any of its agents or representatives to have access to and
examine all of its books and records regarding the development and operation of
the Project.

(p) Sign and Publicity. Upon Lender’s request, Borrower shall promptly erect a
sign approved in advance by Agent in a conspicuous location on the Project
during the Construction indicating that the financing for the Project is
provided by Lender. Agent and Lender reserve the right to publicize the making
of the Loan.

(q) Lost Note. Upon any Lender’s furnishing to Borrower an affidavit to such
effect, Borrower shall, if any Note is mutilated, destroyed, lost or stolen,
deliver to such Lender, in substitution therefor, a new note containing the same
terms and conditions as such Note.

 

46



--------------------------------------------------------------------------------

(r) Indemnification. Borrower shall indemnify Agent and each Lender, including
each party owning an interest in the Loan and their respective officers,
directors, employees and consultants (each, an “Indemnified Party”) and defend
and hold each Indemnified Party harmless from and against all claims, injury,
damage, loss and liability, cost and expense (including attorneys’ fees, costs
and expenses) of any and every kind to any persons or property by reason of
(i) the Construction; (ii) the operation or maintenance of the Project;
(iii) any breach of representation or warranty, default or Event of Default; or
(iv) any other matter arising in connection with the Loan, Borrower, Guarantor,
any Tenant, or the Project. No Indemnified Party shall be entitled to be
indemnified against its own gross negligence or willful misconduct. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of such indemnified matters incurred by the Indemnified Parties.
The foregoing indemnification shall survive repayment of the Loan and shall
continue to benefit each Lender following any assignment of the Loan with
respect to matters arising or accruing prior to such assignment.

(s) No Additional Debt. Except for the Loan, Borrower shall not incur any
indebtedness (whether personal or nonrecourse, secured or unsecured) other than
customary trade payables paid within ninety (90) days after they are incurred.

(t) Compliance With Laws. Borrower shall comply with all applicable requirements
(including applicable Laws) of any Governmental Authority having jurisdiction
over Borrower or the Project including, without limitation, all licenses and
permits required by applicable laws and regulations for the conduct of its
business or the development, ownership, use or operation of the Project.

(u) Organizational Documents. Borrower shall not, without the prior written
consent of Agent, permit or suffer (i) a material amendment or modification of
its organizational documents, (ii) the admission of any new member, partner or
shareholder, or (iii) any dissolution or termination of its existence.

(v) Furnishing Reports. Upon Agent’s request, Borrower shall provide Agent with
copies of all inspections, reports, test results and other information received
by Borrower, which in any way relate to the Project or any part thereof.

(w) Management Contracts. Borrower shall not enter into, modify, amend,
terminate or cancel any management contracts for the Project or agreements with
agents or brokers, without the prior written approval of Agent, which approval
shall not be unreasonably withheld.

(x) Furnishing Notices. Borrower shall provide Agent with copies of all material
notices pertaining to the Project received by Borrower from any Tenant,
Guarantor, Governmental Authority or insurance company within ten (10) days
after such notice is received.

(y) Construction Contracts. Borrower shall not enter into, modify, amend,
terminate or cancel any contracts for the Construction, without the prior
written approval of Agent, which approval shall not be unreasonably withheld.
Borrower will furnish Agent promptly after

 

47



--------------------------------------------------------------------------------

execution thereof executed copies of all contracts between Borrower, architects,
engineers and contractors and all subcontracts between the General Contractor or
contractors and all of their subcontractors and suppliers, which contracts and
subcontracts may not have been furnished pursuant to Section 9.1(a) at the time
of the Opening of the Loan.

(z) Correction of Defects. Within five (5) business days after Borrower acquires
knowledge of or receives notice of a defect in the Improvements or any departure
from the Plans and Specifications, or any other requirement of this Agreement,
Borrower will proceed with diligence to correct all such defects and departures.

(aa) Hold Disbursements in Trust. Borrower shall receive and hold in trust for
the sole benefit of Lender (and not for the benefit of any other person,
including, but not limited to, contractors or any subcontractors) all advances
made hereunder directly to Borrower, for the purpose of paying costs of the
Construction in accordance with the Budget. Borrower shall use the proceeds of
the Loan solely for the payment of costs as specified in the Budget. Borrower
will pay all other costs, expenses and fees relating to the acquisition,
equipping, use and operation of the Project.

(bb) [Intentionally Omitted].

(cc) Alterations. Without the prior written consent of Agent, Borrower shall not
make any material alterations to the Project (other than completion of the
Construction in accordance with the Plans and Specifications, as modified in
accordance with Section 15.1(c)).

(dd) Cash Distributions. Borrower shall not make any distributions to partners,
members or shareholders, provided that after completion of Construction and
achievement of breakeven operations Borrower may distribute Net Operating Income
not needed to pay amounts payable under the Loan Documents, or other operating
expenses so long as no Event of Default exists or would arise as a result
thereof.

(ee) Compliance. The Borrower shall comply with all agreements and instruments
to which it is a party, or by which it or any of its properties may be bound.

(ff) Notices.

(i) Notice of Litigation and Judgments. The Borrower and the Guarantor will give
notice to the Agent in writing within fifteen (15) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Project or affecting a Borrower or Guarantor or to
which any of such Persons is to become a party involving an uninsured claim
against any of such Persons that could reasonably be expected to have a
materially adverse effect on such Person and stating the nature and status of
such litigation or proceedings; and

(ii) Defaults. The Borrower and the Guarantor will promptly notify the Agent in
writing of the occurrence of any Default or Event of Default, specifying the
nature and existence of such Default or Event of Default and what action the
Borrower is taking or propose to take with respect thereto.

 

48



--------------------------------------------------------------------------------

(gg) Registered Servicemark. The Project shall not be owned or operated by the
Borrower under any registered or protected trademark, tradename, servicemark or
logo.

(hh) Restrictions on Easements, Covenants and Restrictions. After the date of
this Agreement, the Borrower will not create or suffer to be created or to exist
any easement, right of way, restriction, covenant, condition, license or other
right in favor of any Person which affects or might affect title to the Project
or the use and occupancy of the Project or any part thereof without
(i) submitting to the Agent the proposed instrument creating such easement,
right of way, covenant, condition, license or other right, accompanied by a
survey showing the exact proposed location thereof and such other information as
the Agent may reasonably request, and (ii) obtaining the prior approval of the
Agent, which approval shall not be unreasonably withheld.

(ii) REIT Status. Borrower shall cause REIT to at all times comply with all
requirements and applicable laws and regulations necessary to maintain REIT
Status and shall continue to receive REIT Status. Borrower shall cause the
common stock of REIT to at all times be listed for trading and be traded on the
New York Stock Exchange, unless otherwise consented to by the Required Lenders.

(jj) Merger. Borrower will not, nor will REIT, Guarantor or any of their
respective Subsidiaries, become a party to any dissolution, liquidation,
disposition of all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Required
Lenders except for (i) the merger or consolidation of one or more of the
Subsidiaries of Guarantor (other than Borrower or its member) with and into
Guarantor (it being understood and agreed that in any such event Guarantor will
be the surviving Person) and (ii) the merger or consolidation of two or more
Subsidiaries of Guarantor; provided that no such merger or consolidation shall
involve Borrower or its member.

(kk) Asset Sales. Neither the Borrower, Guarantor nor any Subsidiary thereof
shall sell, transfer or otherwise dispose of any material asset in one
transaction or a series of transactions (other than internal transfers between
REIT, the Guarantor and its subsidiaries) during any four (4) consecutive fiscal
quarters in excess of an amount equal to thirty-five percent (35%) of Gross
Asset Value as calculated on the most recent Compliance Certificate (as defined
in the Revolving Credit Agreement) delivered pursuant to the Revolving Credit
Agreement, except as the result of a condemnation or casualty and except for the
granting of Permitted Liens, as applicable, without the prior written consent of
Agent and the Required Lenders.

(ll) Compliance with Environmental Laws.

(i) The Borrower will not, nor will it permit any of any other Person to, do any
of the following: (a) use any of the Project or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of operating large-scale data centers and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located at

 

49



--------------------------------------------------------------------------------

the Project any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances at the Project except in full compliance
with Environmental Laws, (d) conduct any activity at the Project or use the
Project in any manner that could reasonably be contemplated to cause a Release
of Hazardous Substances on, upon or into the Project or any surrounding
properties or any threatened Release of Hazardous Substances which might give
rise to liability under CERCLA or any other Environmental Law, or (e) directly
or indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all Environmental Laws).

The Borrower shall:

(A) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances are or ever
were Released or disposed of at the Project in violation of applicable
Environmental Laws; and

(B) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Project (including without limitation any such Release or disposal occurring
prior to the acquisition or leasing of the Project by the Borrower), the
Borrower shall, after obtaining knowledge thereof, cause the prompt containment
and removal of such Hazardous Substances and remediation of the Project in full
compliance with all applicable Environmental Laws; provided, that the Borrower
shall be deemed to be in compliance with Environmental Laws for the purpose of
this clause (ii) so long as it or a responsible third party with sufficient
financial resources is taking reasonable action to remediate or manage any event
of noncompliance to the satisfaction of the Agent and no action shall have been
commenced by any enforcement agency. The Agent may engage its own Environmental
Engineer to review the environmental assessments and the compliance with the
covenants contained herein.

(ii) At any time after an Event of Default shall have occurred hereunder the
Agent may at its election (and will at the request of the Required Lenders)
obtain such environmental assessments of the Project prepared by an
Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (a) whether any Hazardous Substances are present in the
soil or water at or adjacent to the Project and (b) whether the use and
operation of the Project complies with all Environmental Laws to the extent
required by the Loan Documents. Additionally, at any time that the Agent or the
Required Lenders shall have reasonable and objective grounds to believe that
(i) a Release or threatened Release of Hazardous Substances which any Person may
be legally obligated to contain, correct or otherwise remediate or which
otherwise may expose such Person to liability may have occurred, relating to the
Project, or (ii) the Project is not in compliance with Environmental Laws to the
extent required by the Loan Documents, Borrower shall promptly upon the request
of Agent obtain and deliver to Agent such environmental assessments of the
Project prepared by an Environmental Engineer as may be necessary or advisable
for the purpose of evaluating or confirming (a) whether any Hazardous Substances
are present in the soil or water at or adjacent to the Project and

 

50



--------------------------------------------------------------------------------

(b) whether the use and operation of the Project comply with all Environmental
Laws to the extent required by the Loan Documents. Environmental assessments may
include detailed visual inspections of the Project including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of the Project and the use and
operation thereof with all applicable Environmental Laws. All environmental
assessments contemplated by this §15.1(ll) shall be at the sole cost and expense
of the Borrower.

(mm) Additional Covenants with Respect to Operations. Notwithstanding anything
in this Agreement to the contrary, Borrower represents, warrants and covenants
as of the date hereof and until such time as the Obligations are paid in full
that Borrower:

(i) does not own and will not own any asset other than the Project, and such
incidental personal property as such Borrower considers necessary, advisable,
convenient or appropriate in connection with the ownership of such assets; and

(ii) is not engaged and will not engage in any business other than the ownership
and operation and sale of its assets described in (mm)(i).

(nn) Management. The Borrower shall not enter into any Management Agreement
relating to all or any portion of the Collateral without the prior written
consent of the Agent, such consent not to be unreasonably withheld. Any such
consent shall be conditioned upon the delivery to Agent for the benefit of the
Lenders of an assignment of the Management Agreement and a subordination of such
Management Agreement to the Loan Documents.

(oo) Power Agreements. The Borrower shall not create, modify, amend, cancel or
terminate any of the Power Agreements without the consent of Agent, which
consent shall not be unreasonably withheld.

(pp) Subsidiaries. The Borrower shall not have any Subsidiaries without the
prior written consent of Agent.

 

15.2 Authorized Representative.

Borrower hereby appoints the Authorized Representative for purposes of dealing
with Agent and Lender on behalf of Borrower in respect of any and all matters in
connection with this Agreement, the other Loan Documents, and the Loan. The
Authorized Representative shall have the power, in his discretion, to give and
receive all notices, monies, approvals, and other documents and instruments, and
to take another action on behalf of Borrower. All actions by the Authorized
Representative shall be final and binding on Borrower. Agent and Lender may rely
on the authority given to the Authorized Representative until actual receipt by
Agent of a duly authorized resolution substituting a different person as the
Authorized Representative. No more than one person shall serve as Authorized
Representative at any given time.

 

51



--------------------------------------------------------------------------------

ARTICLE 16

CASUALTIES AND CONDEMNATION

 

16.1 Agent’s Election to Apply Proceeds on Indebtedness.

(a) Subject to the provisions of Section 16.1(b) below, Agent may elect to
collect, retain and apply upon the indebtedness of Borrower under this Agreement
or any of the other Loan Documents all proceeds of insurance or condemnation
(individually and collectively referred to as “Proceeds”) after deduction of all
expenses of collection and settlement, including attorneys’ and adjusters’ fees
and charges. Any proceeds remaining after repayment of the indebtedness under
the Loan Documents shall be paid by Agent to Borrower.

(b) Borrower hereby irrevocably authorizes and empowers Agent, at Agent’s option
and in Agent’s sole discretion, as attorney in fact for Borrower, to make proof
of such loss, to adjust and compromise any claim under insurance policies, to
appear in and prosecute any action arising from such insurance policies, to
collect and receive insurance proceeds, and to deduct therefrom Agent’s expenses
incurred in the collection of such proceeds. Borrower authorizes Agent, at
Agent’s option (but in no event shall Agent be obligated to), as attorney in
fact for Borrower, to commence, appear in and prosecute, in Agent or Borrower’s
name, any action or proceeding relating to any Taking of the Project and to
settle or compromise any claim in connection with such Taking; provided,
however, that so long as no Default or Event of Default exists, and so long as
Borrower shall in good faith diligently pursue such claims, the Borrower may
make proof of loss and appear in any proceedings or negotiations with respect to
the adjustment of such claim, except that Borrower may not settle, adjust or
compromise any casualty or Taking without the prior written consent of the
Agent, which consent shall not be unreasonably withheld or delayed; provided,
further, that Borrower may make proof of loss and adjust and compromise any
claim under its casualty insurance policy in an amount less than $1,000,000
without the prior consent of Agent or Lender so long as no Default or Event of
Default exists and so long as Borrower shall in good faith diligently pursue
such claim. Notwithstanding anything in Section 16.1(a) to the contrary, in the
event of any casualty to the Improvements or any condemnation of part of the
Project, Agent agrees to make available the Proceeds to restoration of the
Improvements if (i) no Event of Default exists, (ii) all Proceeds are deposited
with Agent, (iii) in Agent’s reasonable judgment, the amount of Proceeds
available for restoration of the Improvements (together with undisbursed
proceeds of the Loan, if any, allocated for the cost of the Construction and any
sums or other security acceptable to Agent deposited with Agent by Borrower for
such purpose) is sufficient to pay the full and complete costs of such
restoration, (iv) no material Leases in effect at the time of such casualty or
condemnation are or will be terminated nor rent decreased as a result of such
casualty or condemnation, (v) if the cost of restoration exceeds twenty-five
percent (25%) of the Loan Amount, in Agent’s sole determination after completion
of restoration the Loan Amount will not exceed 55% of the fair market value of
the Project, (vi) in Agent’s reasonable determination, the Project can be
restored to an architecturally and economically viable project in compliance
with applicable Laws, (vii) the Guarantor reaffirms the Guaranty in writing, and
(viii) in Agent’s reasonable determination, such restoration is likely to be
completed not later than three months prior to the Maturity Date.

 

52



--------------------------------------------------------------------------------

16.2 Borrower’s Obligation to Rebuild and Use of Proceeds Therefor.

In case Agent does not elect to apply or does not have the right to apply the
Proceeds to the indebtedness, as provided in Section 16.1 above, Borrower shall:

(a) Proceed with diligence to make settlement with insurers or the appropriate
Governmental Authorities and cause the Proceeds to be deposited with Agent;

(b) In the event of any delay in making settlement with insurers or the
appropriate Governmental Authorities or effecting collection of the Proceeds,
deposit with Agent the full amount required to complete construction as
aforesaid;

(c) In the event the Proceeds and the available proceeds of the Loan are
insufficient to assure the Agent that the Loan will be In Balance, promptly
deposit with Agent any amount necessary to place the Loan In Balance; and

(d) Promptly proceed with the resumption of construction of the Improvements,
including the repair of all damage resulting from such fire, condemnation or
other cause and restoration to its former condition.

Any request by Borrower for a disbursement by Agent of Proceeds and funds
deposited by Borrower shall be treated by Agent as if such request were for an
advance of the Loan hereunder, and the disbursement thereof shall be conditioned
upon Borrower’s compliance with and satisfaction of the same conditions
precedent as would be applicable under this Agreement for an advance of the
Loan.

ARTICLE 17

ASSIGNMENTS BY LENDER AND BORROWER

 

17.1 Prohibition of Assignments and Transfers by Borrower.

Borrower shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void. Without the prior written consent of
Agent, in Agent’s sole discretion, Borrower shall not suffer or permit (a) any
change in the management company (whether direct or indirect) for the Project or
of Borrower, or (b) any Transfer.

 

17.2 Prohibition of Transfers in Violation of ERISA.

In addition to the prohibitions set forth in Section 17.1 above, Borrower shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of its interest or rights in this Agreement or in the Project, or attempt to do
any of the foregoing or suffer any of the foregoing, nor shall any party owning
a direct or indirect interest in Borrower assign, sell, pledge, mortgage,
encumber, transfer, hypothecate or otherwise dispose of any of its rights or
interest (direct or indirect) in Borrower, attempt to do any of the foregoing or
suffer any of the foregoing, if such action would cause the Loan, or the
exercise of any of Lender’s rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Internal Revenue Code or otherwise
result in any Lender being deemed in violation of any applicable provision of
ERISA. Borrower agrees to indemnify and hold Agent and each Lender free and
harmless for, from and against all losses,

 

53



--------------------------------------------------------------------------------

costs (including attorneys’ fees and expenses), taxes, damages (including
consequential damages) and expenses Agent or such Lender may suffer by reason of
the investigation, defense and settlement of claims and in obtaining any
prohibited transaction exemption under ERISA necessary or desirable in Agent or
Lender’s sole judgment or by reason of a breach of the foregoing prohibitions.
The foregoing indemnification shall be a recourse obligation of Borrower and
shall survive repayment of the Notes, notwithstanding any limitations on
recourse contained herein or in any of the Loan Documents.

 

17.3 Successors and Assigns.

Subject to the foregoing restrictions on transfer and assignment contained in
this Article 17, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.

ARTICLE 18

TIME OF THE ESSENCE

 

18.1 Time is of the Essence.

Borrower agrees that time is of the essence under this Agreement.

ARTICLE 19

EVENTS OF DEFAULT

The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:

(a) Failure of Borrower (i) (A) to make any principal payment when due, (B) to
pay any interest within five (5) business days after the date when due or (C) to
observe or perform any of the other covenants or conditions by Borrower to be
performed under the terms of this Agreement or any other Loan Document
concerning the payment of money, for a period of ten (10) days after written
notice from Agent that the same is due and payable; or (ii) for a period of
thirty (30) days after written notice from Agent, to observe or perform any
non-monetary covenant or condition contained in this Agreement or any other Loan
Documents, or if such failure is of such a nature that it cannot be cured within
such thirty (30) day period but such failure is of a nature that it is capable
of being cured, in the event that Borrower in good faith promptly commences such
cure within such thirty (30) day period and thereafter diligently, continuously
and in good faith prosecutes such cure to completion, such period shall be
extended for an additional thirty (30) days provided that such extended cure
period shall not in Lender’s judgment cause any delays in Construction or cause
a Material Adverse Change; and provided further that if a different notice or
grace period is specified under any other subsection of this Section 19.1 with
respect to a particular breach, or if another subsection of this Section 19.1
applies to a particular breach and does not expressly provide for a notice or
grace period the specific provision shall control; provided, however, that if a
different notice or grace period or no notice and cure period is specified under
Article 19 of this Loan Agreement (or elsewhere in this Loan Agreement or any
other Loan Document) in which such particular breach will become an Event of
Default, the specific provision shall control.

 

54



--------------------------------------------------------------------------------

(b) The disapproval by Agent or Lender’s Consultant at any time of any
construction work and failure of Borrower to cause the same to be corrected to
the satisfaction of Agent within the cure period provided in Section 19.1(a)(ii)
above.

(c) A delay in the Construction or a discontinuance for a period of fifteen
(15) days after written notice from Agent concerning such delay or
discontinuance (other than Unavoidable Delays), or in any event a delay in the
Construction so that the same is not, in Agent’s judgment (giving due
consideration to the assessment of Lender’s Consultant), likely to be completed
on or before the Completion Date, as the same may be extended from time to time
pursuant to this Agreement.

(d) The bankruptcy or insolvency of the General Contractor and failure of
Borrower to procure a contract with a new contractor satisfactory to Agent
within thirty (30) days from the occurrence of such bankruptcy or insolvency.

(e) Any Transfer or other disposition in violation of Sections 17.1 or 17.2;
provided, however, no cure period shall be available to Borrower upon any such
occurrence.

(f) Any material default by Borrower, as lessor, under the terms of any Lease
following the expiration of any applicable notice and cure period, provided that
if the Lease does not provide a notice and cure period, then the notice and cure
period provided in (a)(i) above will apply to any such monetary default, and the
notice and cure period provided in (a)(ii) will apply to any such non-monetary
default (which respective periods shall commence upon written notice of default
from Lender or the applicable Tenant, whichever occurs first).

(g) If any warranty, representation, statement, report or certificate made now
or hereafter by Borrower or Guarantor is untrue or incorrect in any material
respect at the time made, delivered or repeated.

(h) Borrower or Guarantor shall commence a voluntary case concerning Borrower or
Guarantor under the Bankruptcy Code; or an involuntary proceeding is commenced
against Borrower or Guarantor under the Bankruptcy Code and relief is ordered
against Borrower or Guarantor, or the petition is controverted but not dismissed
or stayed within sixty (60) days after the commencement of the case, or a
custodian (as defined in the Bankruptcy Code) is appointed for or takes charge
of all or substantially all of the property of Borrower or Guarantor; or the
Borrower or Guarantor commences any other proceedings under any reorganization,
arrangement, readjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar Law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or Guarantor; or there is commenced against
Borrower or Guarantor any such proceeding which remains undismissed or unstayed
for a period of sixty (60) days; or the Borrower or Guarantor fails to
controvert in a timely manner any such case under the Bankruptcy Code or any
such proceeding, or any order of relief or other order approving any such case
or proceeding is entered; or the Borrower or Guarantor by any act or failure to
act indicates its consent to, approval of, or acquiescence in any such case or
proceeding or the appointment of any custodian or the like of or for it for any
substantial part of its property or suffers any such appointment to continue
undischarged or unstayed for a period of sixty (60) days.

 

55



--------------------------------------------------------------------------------

(i) Borrower or Guarantor shall make an assignment for the benefit of creditors,
or shall admit in writing its inability to pay its debts generally as they
become due, or shall consent to the appointment of a receiver or trustee or
liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of Borrower or Guarantor are attached, seized,
subjected to a writ or distress warrant, or are levied upon, or come into the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors.

(j) If Borrower is enjoined, restrained or in any way prevented by any court
order from constructing or operating the Project.

(k) Failure by Borrower to make any Deficiency Deposit with Agent within the
time and in the manner required by Article 11 hereof.

(l) If there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Guarantor or any of its Subsidiaries that,
either individually or in the aggregate, exceed $1,000,000.00.

(m) An “Event of Default” (as defined in the Revolving Credit Agreement) shall
occur.

(n) If a Material Adverse Change occurs with respect to Borrower, the Project or
the Guarantor.

(o) The occurrence of a Change of Control.

(p) Any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Lenders, or any action at
law, suit in equity or other legal proceeding to cancel, revoke or rescind any
of the Loan Documents shall be commenced by or on behalf of the Borrower, or any
court or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination, or issue a judgment, order, decree or
ruling, to the effect that any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof.

(q) The Borrower shall fail to comply with the covenants set forth in
Section 15.1(ll) hereof.

(r) Without limiting the terms of Section 15.1(s), the Guarantor or any of its
Subsidiaries shall fail to pay when due (including, without limitation, at
maturity), or within any applicable period of grace, any principal, interest or
other amount on account any obligation for borrowed money or credit received or
other Indebtedness, or shall fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any obligation for borrowed money or credit received or other
Indebtedness for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof; provided that
the events described in this Section 19(r) shall not constitute an Event of
Default unless such failure to perform, together with other failures to perform
as described in Section 19(r), involve singly or in the aggregate Non-Recourse
Indebtedness totaling in excess of $25,000,000.00.

 

56



--------------------------------------------------------------------------------

(s) The occurrence of any other event or circumstance denominated as an Event of
Default in this Agreement or under any of the other Loan Documents and the
expiration of any applicable grace or cure periods, if any, specified for such
Event of Default herein or therein, as the case may be.

ARTICLE 20

LENDER’S REMEDIES IN EVENT OF DEFAULT

 

20.1 Remedies Conferred Upon Lender.

Upon the occurrence of any Event of Default, Agent may, and at the request of
the Required Lenders shall, pursue any one or more of the following remedies
concurrently or successively, it being the intent hereof that none of such
remedies shall be to the exclusion of any other:

(a) Take possession of the Project and complete the Construction and do anything
which is necessary or appropriate in its sole judgment to fulfill the
obligations of Borrower under this Agreement and the other Loan Documents,
including either the right to avail itself of and procure performance of
existing contracts or let any contracts with the same contractors or others.
Without restricting the generality of the foregoing and for the purposes
aforesaid, Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Project to complete the
Construction in the name of Borrower; to use unadvanced funds remaining under
the Notes or which may be reserved, escrowed or set aside for any purposes
hereunder at any time, or to advance funds in excess of the face amount of the
Notes, to complete the Construction; to make changes in the Plans and
Specifications which shall be necessary or desirable to complete the
Construction in substantially the manner contemplated by the Plans and
Specifications; to retain or employ new general contractors, subcontractors,
architects, engineers and inspectors as shall be required for said purposes; to
pay, settle or compromise all existing bills and claims, which may be liens or
security interests, or to avoid such bills and claims becoming liens against the
Project; to execute all applications and certificates in the name of Borrower
prosecute and defend all actions or proceedings in connection with the
Improvements or Project; to take action and require such performance as it deems
necessary under any of the Bonds to be furnished hereunder and to make
settlements and compromises with the surety or sureties thereunder, and in
connection therewith, to execute instruments of release and satisfaction; and to
do any and every act which the Borrower might do in its own behalf; it being
understood and agreed that this power of attorney shall be a power coupled with
an interest and cannot be revoked;

(b) Withhold further disbursement of the proceeds of the Loan and/or terminate
Lender’s obligations to make further disbursements hereunder;

(c) Declare the Notes to be immediately due and payable;

 

57



--------------------------------------------------------------------------------

(d) Use and apply any monies or letters of credit deposited by Borrower with
Lender, regardless of the purposes for which the same was deposited, to cure any
such default or to apply on account of any indebtedness under this Agreement
which is due and owing to Lender;

(e) Exercise or pursue any other remedy or cause of action permitted under this
Agreement or any other Loan Documents, or conferred upon Lender by operation of
Law.

Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 19.1(h) with respect to the Borrower, all amounts evidenced by the Notes
shall automatically become due and payable, without any presentment, demand,
protest or notice of any kind to Borrower.

ARTICLE 21

GENERAL PROVISIONS

 

21.1 Captions.

The captions and headings of various Articles, Sections and subsections of this
Agreement and Exhibits pertaining hereto are for convenience only and are not to
be considered as defining or limiting in any way the scope or intent of the
provisions hereof.

 

21.2 Modification; Waiver.

Subject to the provisions of Section 25.6 herein, no modification, waiver,
amendment or discharge of this Agreement or any other Loan Document shall be
valid unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment or discharge is sought.

 

21.3 Governing Law.

Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Illinois.

 

21.4 Acquiescence Not to Constitute Waiver of Lender’s Requirements.

Each and every covenant and condition for the benefit of Lender and Agent
contained in this Agreement may be waived by Agent, Lenders or the Required
Lenders as provided herein, provided, however, that to the extent that Agent or
any Lender may have acquiesced in any noncompliance with any construction or
nonconstruction conditions precedent to the Opening of the Loan or to any
subsequent disbursement of Loan proceeds, such acquiescence shall not be deemed
to constitute a waiver by Agent or any Lender of such requirements with respect
to any future disbursements of Loan proceeds.

 

21.5 Disclaimer by Lender.

This Agreement is made for the sole benefit of Borrower and Lender, and no other
person or persons shall have any benefits, rights or remedies under or by reason
of this Agreement, or by reason of any actions taken by Lender pursuant to this
Agreement. Lender shall not be liable

 

58



--------------------------------------------------------------------------------

to any contractors, subcontractors, supplier, architect, engineer, tenant or
other party for labor or services performed or materials supplied in connection
with the Construction. Lender shall not be liable for any debts or claims
accruing in favor of any such parties against Borrower or others or against the
Project. Lender, by making the Loan or taking any action pursuant to any of the
Loan Documents, shall not be deemed a partner or a joint venturer with Borrower
or fiduciary of Borrower. No payment of funds directly to a contractor or
subcontractor or provider of services shall be deemed to create any third-party
beneficiary status or recognition of same by the Lender. Without limiting the
generality of the foregoing:

(a) Lender shall have no liability, obligation or responsibility whatsoever with
respect to the Construction. Any inspections of the Construction made by or
through Lender are for purposes of administration of the Loan only and neither
Borrower nor any third party is entitled to rely upon the same with respect to
the quality, adequacy or suitability of materials or workmanship, conformity to
the Plans and Specifications, state of completion or otherwise;

(b) Lender neither undertakes nor assumes any responsibility or duty to Borrower
to select, review, inspect, supervise, pass judgment upon or inform Borrower of
any matter in connection with the Project, including matters relating to the
quality, adequacy or suitability of: (i) the Plans and Specifications,
(ii) architects, contractors, subcontractors and material suppliers employed or
utilized in connection with the Construction, or the workmanship of or the
materials used by any of them, or (iii) the progress or course of Construction
and its conformity or nonconformity with the Plans and Specifications; Borrower
shall rely entirely upon its own judgment with respect to such matters, and any
review, inspection, supervision, exercise of judgment or supply of information
to Borrower by Lender in connection with such matters is for the protection of
Lender only, and neither Borrower nor any third party is entitled to rely
thereon; and

(c) Lender owes no duty of care to protect Borrower, the Guarantor, or Tenant
against negligent, faulty, inadequate or defective building or construction.

Notwithstanding anything herein to the contrary, each reference in this
Section 21.5 to Lender shall also be deemed to refer to Agent.

 

21.6 Partial Invalidity; Severability.

If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

 

21.7 Definitions Include Amendments.

Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the date hereof, and all future
amendments, modifications, and supplements thereto entered into from time to
time to satisfy the requirements of this Agreement

 

59



--------------------------------------------------------------------------------

or otherwise with the consent of Agent (and, to the extent applicable, the
Required Lenders). Reference to this Agreement contained in any of the foregoing
documents shall be deemed to include all amendments and supplements to this
Agreement.

 

21.8 Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

21.9 Entire Agreement.

This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrower to Lender, embody the
entire agreement and supersede all prior agreements, written or oral, relating
to the subject matter hereof.

 

21.10 Waiver of Damages.

In no event shall Lender or Agent be liable to Borrower for punitive, exemplary
or consequential damages, including, without limitation, lost profits, whatever
the nature of a breach by Lender or Agent of its obligations under this
Agreement or any of the Loan Documents, and Borrower for itself and its
Guarantor waive all claims for punitive, exemplary or consequential damages.

 

21.11 Claims Against Lender.

Lender shall not be in default under this Agreement, or under any other Loan
Documents, unless a written notice specifically setting forth the claim of
Borrower shall have been given to Agent within three (3) months after Borrower
first had knowledge of the occurrence of the event which Borrower alleges gave
rise to such claim and Lender does not remedy or cure the default, if any there
be, promptly thereafter. Borrower waives any claim, set-off or defense against
Lender arising by reason of any alleged default by Lender as to which Borrower
does not give such notice timely as aforesaid. Borrower acknowledges that such
waiver is or may be essential to Lender’s ability to enforce its remedies
without delay and that such waiver therefore constitutes a substantial part of
the bargain between Lender and Borrower with regard to the Loan. No Guarantor or
Tenant is intended to have any rights as a third-party beneficiary of the
provisions of this Section 21.11.

 

21.12 Jurisdiction.

TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS HAVING JURISDICTION IN THE STATE OF ILLINOIS, AND (B) WAIVES
ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY

 

60



--------------------------------------------------------------------------------

CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL
PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL
THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. BORROWER FURTHER AGREES AND
CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY ILLINOIS
STATE OR UNITED STATES COURT SITTING IN THE STATE OF ILLINOIS MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT
THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT;
EXCEPT THAT IF BORROWER SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED
COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

 

21.13 Set-Offs.

After the occurrence and during the continuance of an Event of Default, Borrower
hereby irrevocably authorizes and directs Lender from time to time to charge
Borrower’s accounts and deposits with Lender (or its Affiliates), and to pay
over to Lender an amount equal to any amounts from time to time due and payable
to Lender hereunder, under the Notes or under any other Loan Document; provided
that no Lender shall exercise its right of set-off under this Section without
the prior written approval of Agent. Borrower hereby grants to Lender a security
interest in and to all such accounts and deposits maintained by the Borrower
with Lender (or its Affiliates).

ARTICLE 22

NOTICES

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three Business Days after mailing (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service or (d) if by telecopier on the day of transmission so long as
copy is sent on the same day by overnight courier as set forth below:

If to Borrower:

Tarantula Ventures, LLC

1212 New York Avenue, N.W.

Suite 900

Washington, DC 20005

Attn: Hossein Fateh

Facsimile: (202) 728-0220

 

61



--------------------------------------------------------------------------------

With a copy to:

Cooley Godward Kronish LLP

One Freedom Square

11951 Freedom Drive

Reston, Virginia 20190

Attention: Erin Ramana, Esq.

Facsimile: (703) 456-8100

If to Lender:

KeyBank National Association

127 Public Square, 8th Floor

OH 01-27-0839

Cleveland, Ohio 44114

Attention: John C. Scott

Telephone: (216) 689-5986

Facsimile: (216) 689-4997

With a copy to:

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E.; Suite 5300

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telephone: (404) 527-8380

Facsimile: 404 527-4198

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice. Notwithstanding anything in this Agreement to the
contrary, and all notices, demands, requests or other communication by and
between Borrower and Lender shall occur through Agent, and all payments required
of Borrower to Lender shall be made by Borrower to Agent.

ARTICLE 23

WAIVER OF JURY TRIAL

BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

62



--------------------------------------------------------------------------------

ARTICLE 24

ASSIGNMENTS AND PARTICIPATIONS

 

24.1 Assignments and Participations.

(a) Each Lender shall have the right to assign, transfer, sell, negotiate,
pledge or otherwise hypothecate this Agreement and any of its rights and
security hereunder and under the other Loan Documents to any other Eligible
Assignee with the prior written consent of the Agent and with the prior written
consent of Borrower, which consents by the Agent and the Borrower shall not be
unreasonably withheld, conditioned or delayed (provided that no consent of
Borrower shall be required if the Eligible Assignee is also a Lender or if an
Event of Default then exists) and no consent of the Agent shall be required if
the Eligible Assignee is also a Lender; provided, however, that (i) the parties
to each such assignment shall execute and deliver to Agent, for its approval and
acceptance, an Assignment and Assumption, (ii) each such assignment shall be of
a constant, and not a varying, percentage of the assigning Lender’s rights and
obligations under this Agreement, (iii) if the potential assignee is not already
a Lender hereunder, at least ten (10) days prior to the date of the assignment,
the potential assignee shall deliver to Agent the fully completed Patriot Act
and OFAC forms attached as Exhibit M hereto and such other information as Agent
shall require to successfully complete the Agent’s Patriot Act Customer
Identification Process and OFAC Review Process, (iv) unless the Agent and, so
long as no Event of Default exists, Borrower otherwise consent, the aggregate
amount of the Commitment of the assigning Lender being assigned pursuant to each
such assignment shall in no event be less than Five Million Dollars
($5,000,000), (v) the Agent shall receive from the assigning Lender a processing
fee of Three Thousand Five Hundred Dollars ($3,500), and (vi) if the assignment
is less than the assigning Lender’s entire interest in the Loan, the assigning
Lender must retain at least a Five Million Dollar ($5,000,000) interest in the
Loan. The Agent may designate any Eligible Assignee accepting an assignment of a
specified portion of the Loan to be a Co-Agent, an “Arranger” or similar title,
but such designation shall not confer on such Assignee the rights or duties of
the Agent. Upon such execution, delivery, approval and acceptance, and upon the
effective date specified in the applicable Assignment and Assumption, (a) the
Eligible Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and under the other Loan Documents, and Borrower hereby agrees that all of the
rights and remedies of Lenders in connection with the interest so assigned shall
be enforceable against Borrower by an Eligible Assignee with the same force and
effect and to the same extent as the same would have been enforceable but for
such assignment, and (b) the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Assumption, relinquish its
rights and be released from its obligations hereunder and thereunder.

(b) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Eligible Assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) except as provided in
such Assignment and Assumption, such assigning Lender and Agent make no
representation or warranty and assume no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,

 

63



--------------------------------------------------------------------------------

enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished in connection
therewith; (ii) such assigning Lender and Agent make no representation or
warranty and assume no responsibility with respect to the financial condition of
the Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished in connection therewith; (iii) such Eligible Assignee confirms that it
has received a copy of this Agreement together with such financial statements,
Loan Documents and other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into the Assignment and
Assumption and to become a Lender hereunder; (iv) such Eligible Assignee will,
independently and without reliance upon Agent, the assigning Lender or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such Eligible Assignee appoints and authorizes
the Agent to take such action as the Agent on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto; and (vi) such Eligible Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(c) Agent shall maintain a copy of each Assignment and Assumption delivered to
and accepted by it and shall record in its records the names and address of each
Lender and the Commitment of, and Percentage of the Loan owing to, such Lender
from time to time. Borrower, the Agent and Lenders may treat each entity whose
name is so recorded as a Lender hereunder for all purposes of this Agreement. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall, if requested by
the applicable Lender, execute and deliver to the Agent in exchange for the
surrendered Note or Notes a new Note to the order of such Eligible Assignee in
an amount equal to the Commitment assumed by it pursuant to such Assignment and
Assumption and, if any assigning Lender has retained a Commitment hereunder, a
new Note to the order of such assigning Lender in an amount equal to the
Commitment retained by it hereunder. Such new Note or Notes, if any, shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Assumption and shall otherwise be in substantially the form of Exhibit C
hereto.

(d) Upon receipt of an Assignment and Assumption executed by an assigning Lender
and an Eligible Assignee, Agent shall, if such Assignment and Assumption has
been properly completed and consented to if required herein, accept such
Assignment and Assumption, and record the information contained therein in its
records, and the Agent shall use its best efforts to give prompt notice thereof
to Borrower (provided that neither the Agent nor the Lenders shall be liable for
any failure to give such notice).

(e) Borrower shall use reasonable efforts to cooperate with Agent and each
Lender in connection with the assignment of interests under this Agreement or
the sale of participations herein, subject to the provisions of subsection (j),
below.

(f) Anything in this Agreement to the contrary notwithstanding, and without the
need to comply with any of the formal or procedural requirements of this
Agreement, including this

 

64



--------------------------------------------------------------------------------

Section, any Lender may at any time and from time to time pledge and assign all
or any portion of its rights under all or any of the Loan Documents to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from its obligations hereunder. To facilitate any such pledge or
assignment, the Agent shall, at the request of such Lender, enter into a letter
agreement with the Federal Reserve Bank in, or substantially in, the form of the
exhibit to Appendix C to the Federal Reserve Bank of New York Operating Circular
No. 12.

(g) Anything in this Agreement to the contrary notwithstanding, any Lender may
assign all or any portion of its rights and obligations under this Agreement to
another branch or affiliate of such Lender without first obtaining the approval
of any Agent or the Borrower, provided that (i) such Lender remains liable
hereunder unless the Borrower and Agent shall otherwise agree, (ii) at the time
of such assignment such Lender is not a Defaulting Lender, (iii) such Lender
gives the Agent and Borrower at least fifteen (15) days prior written notice of
any such assignment; (iv) the parties to each such assignment execute and
deliver to Agent an Assignment and Assumption, and (v) the Agent receives from
the assigning Lender a processing fee of One Thousand Five Hundred Dollars
($1,500).

(h) Each Lender shall have the right, without the consent of the Borrower, to
sell participations to one or more Eligible Assignees in or to all or a portion
of its rights and obligations under the Loan and the Loan Documents; provided,
however, that (i) such Lender’s obligations under this Agreement (including
without limitation its Commitment to Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations (iii) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
with regard to any and all payments to be made under this Agreement and (iv) the
holder of any such participation shall not be entitled to voting rights under
this Agreement or the other Loan Documents (but such holder may contract with
the Lender selling such Eligible Assignee its interest in such Lender’s share of
the Loan as to voting of such Lender’s interest under Section 25.6(b), but not
under any other section of this Agreement, provided that any such agreement by a
Lender shall bind only such Lender alone and not Borrower, the other Lenders or
the Agent); provided, however, such Lender may agree with the participant that
it will not, without the consent of the participant, agree to (i) increase, or
extend the term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Maturity Date pursuant
to Section 4.3), (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release the
Collateral or Borrower (except as otherwise expressly permitted in this
Agreement). Any Lender which sells a participation shall promptly notify the
Agent of such sale and the identity of the purchaser of such interest.

(i) No Eligible Assignee of any rights and obligations under this Agreement
shall be permitted to subassign such rights and obligations. No participant in
any rights and obligations under this Agreement shall be permitted to sell
subparticipations of such rights and obligations.

(j) Borrower acknowledges and agrees that Lenders may provide to any Eligible
Assignee or participant originals or copies of this Agreement, any other Loan
Document and any

 

65



--------------------------------------------------------------------------------

other documents, instruments, certificates, opinions, insurance policies,
letters of credit, reports, requisitions and other materials and information of
every nature or description, and may communicate all oral information, at any
time submitted by or on behalf of Borrower or received by any Lender in
connection with the Loan or with respect to Borrower, provided that prior to any
such delivery or communication, such Eligible Assignees or participants shall
agree to preserve the confidentiality of any of the foregoing to the same extent
that such Lender agreed to preserve such confidentiality. In order to facilitate
assignments to Eligible Assignees and sales to Eligible Assignees, Borrower
shall execute such further documents, instruments or agreements as Lenders may
reasonably require; provided, that Borrower shall not be required (i) to execute
any document or agreement which would materially decrease its rights, or
materially increase its obligations, relative to those set forth in this
Agreement or any of the other Loan Documents (including financial obligations,
personal recourse, representations and warranties and reporting requirements),
or (ii) to expend more than incidental sums of money or incidental
administrative time for which it does not receive reasonable reimbursement in
order to comply with any requests or requirements of any Lender in connection
with such assignment or sale arrangement. In addition, Borrower agrees to
cooperate fully with Lenders in the exercise of Lenders’ rights pursuant to this
Section, including providing such information and documentation regarding
Borrower as any Lender or any potential Eligible Assignee or participant may
reasonably request and to meet with potential Eligible Assignees.

 

24.2 Several Liability.

Anything in this Agreement contained to the contrary notwithstanding, the
obligations of each Lender to Borrower under this Agreement are several and not
joint and several; each Lender shall only be obligated to fund its Percentage of
each disbursement to be made hereunder up to the amount of its Commitment.
During any time, and only during such time, as Agent is the sole Lender and has
not assigned any portion or portions of its interest in the Loan to another
Lender pursuant to an Assignment and Assumption Agreement, Agent in its
individual capacity shall be liable for all of the obligations of the Lender
under this Agreement and the other Loan Documents. From and after the date that
Agent as the sole Lender assigns any portion or portions of its interest in the
Loan to another Lender pursuant to an Assignment and Assumption Agreement, then
Agent shall act as the administrative agent on behalf of itself as a Lender and
the other Lenders.

ARTICLE 25

AGENT

 

25.1 Appointment.

KeyBank National Association is hereby appointed as Agent hereunder and under
each other Loan Document, and each Lender hereby irrevocably authorizes the
Agent to act as agent for Lender and to take such actions as Lender is obligated
or entitled to take under the provisions of this Agreement and the other Loan
Documents. Agent agrees to act as such upon the express conditions contained in
this Article in substantially the same manner that it would act in dealing with
a loan held for its own account. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an

 

66



--------------------------------------------------------------------------------

agency or fiduciary relationship. Agent shall act as the contractual
representative of the Lenders hereunder, and notwithstanding the use of the term
“Agent”, it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any Lender by reason of this Agreement or any
other Loan Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.

The provisions of this Article are solely for the benefit of the Agent and the
Lenders, and Borrower shall not have any rights to rely on or enforce any of the
provisions hereof except as provided in Sections 25.2 and 25.20 below. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of Lender and does not assume, and shall not be deemed to have
assumed, any obligations toward or relationship of agency or trust with or for
the Borrower.

 

25.2 Reliance on Agent.

All acts of and communications by the Agent, as agent for the Lenders, shall be
deemed legally conclusive and binding; and Borrower or any third party
(including any court) shall rely on any and all communications or acts of the
Agent with respect to the exercise of any rights or the granting of any consent,
waiver or approval on behalf of a Lender in all circumstances where an action by
such Lender is required or permitted pursuant to this Agreement or the
provisions of any other Loan Document or by applicable law without the right or
necessity of making any inquiry of any individual Lender as to the authority of
Agent with respect to such matter. In no event shall any of the foregoing limit
the rights or obligations of any Lender with respect to any other Lender
pursuant to this Article 25.

 

25.3 Powers.

The Agent shall have and may exercise such powers under the Loan Documents as
are specifically delegated to the Agent by the terms of each thereof, together
with such powers as are reasonably incidental thereto or are otherwise necessary
or desirable in connection with the administration of the Loan, and may exercise
all other powers of Lender as are not made subject to the consent of the
Required Lenders pursuant to Section 25.6(a) or to the consent of all Lenders
pursuant to Section 25.6(b). Without limiting the foregoing, the Agent may
consent to or execute easements, plats, dedications, subordination and
non-disturbance agreements, release of minor portions of the collateral and
similar documents. The Agent shall not be considered, or be deemed, a separate
agent of the Lenders hereunder, but is, and shall be deemed, acting in its
contractual capacity as Agent, exercising such rights and powers under the Loan
Documents as are specifically delegated to the Agent or Agent is otherwise
entitled to take hereunder. Agent shall have no implied duties to the Lenders,
or any obligation to the Lenders to take any action except any action
specifically provided by the Loan Documents to be taken by the Agent.

 

25.4 Disbursements.

(a) At least one (1) Business Day (by 11:00 a.m. Cleveland time) prior to each
date a disbursement of the Loan is to be made hereunder pursuant to this
Agreement (or at least two (2) LIBOR Business Days by 11:00 a.m. Cleveland time
for any disbursements to be made at the

 

67



--------------------------------------------------------------------------------

Adjusted LIBOR Rate), the Agent shall notify each Lender of the proposed
disbursement. Each Lender shall make available to Agent (or the funding Lender
or entity designated by the Agent), the amount of such Lender’s Percentage of
such disbursement (with respect to such Lender, such amount being referred to
herein as an “Advance”) in immediately available funds not later than 11:00 a.m.
(Cleveland time) on the date such disbursement is to be made (such date being
referred to herein as a “Funding Date”). Unless the Agent shall have been
notified by any Lender prior to such time for funding in respect of any Advance
that such Lender does not intend to make available to the Agent such Lender’s
Advance, the Agent may assume that such Lender has made such amount available to
the Agent and the Agent, in its sole discretion, may, but shall not be obligated
to, make available to Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Agent by such Lender on or prior to
the respective Funding Date, such Lender agrees to pay and Borrower agrees to
repay to Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is paid or repaid to Agent, at (A) in the
case of such Lender, the Federal Funds Effective Rate, and (B) in the case of
Borrower, the interest rate applicable at the time to a disbursement made on
such Funding Date. If such Lender shall pay to Agent such corresponding amount,
such amount so paid shall constitute such Lender’s Advance, and if both such
Lender and Borrower shall have paid and repaid, respectively, such corresponding
amount, Agent shall promptly return to Borrower such corresponding amount in
same day funds.

(b) Requests by the Agent for funding by the Lenders of disbursements of the
Loan will be made by facsimile. Each Lender shall make its Advance available to
the Agent in dollars and in immediately available funds to such Lender and
account as the Agent may designate, not later than Noon (Cleveland time) on the
Funding Date. Nothing in this Section 25.4 shall be deemed to relieve any Lender
of its obligation hereunder to make any Advance on any Funding Date, nor shall
any Lender be responsible for the failure of any other Lender to perform its
obligations to make any Advance hereunder, and the Commitment of any Lender
shall not be increased or decreased as a result of the failure by any other
Lender to perform its obligation to make any Advances hereunder.

(c) As soon as practical Agent will promptly forward to each Lender copies of
the Draw Request documents described in Sections 12.3(a), (b) and (d), and cause
the Lender’s Consultant to forward to each Lender a copy of the Lender’s
Consultant’s most recent inspection. Delivery of the Draw Request documents and
the Lender’s Consultant’s inspection report shall not be a condition to funding
any Advance.

 

25.5 Distribution and Apportionment of Payments.

(a) Subject to Section 25.5(b), payments actually received by Agent for the
account of the Lenders shall be paid to them promptly after receipt thereof by
Agent, but in any event within one (1) Business Day, provided that, if any such
payments are not distributed to the Lenders within one (1) Business Day after
Agent’s receipt thereof, Agent shall pay to such Lenders interest thereon, at
the lesser of (i) the Federal Funds Effective Rate and (ii) if the applicable
payment represents repayment of a portion of the principal of the Loan, the rate
of interest applicable to such portion of the Loan, from the date of receipt of
such funds by Agent until such funds are paid in immediately available funds to
such Lenders provided such funds are

 

68



--------------------------------------------------------------------------------

received by Agent not later than 11:00 A.M. (Cleveland time) on the date of
receipt. All payments of principal and interest in respect of the Loan, all
payments of the fees described in this Agreement (but not in the Agreement
Regarding Fees or any separate fee letter except to the extent expressly set
forth therein), and all payments in respect of any other obligations of Borrower
under the Loan Documents shall be allocated among such of Lenders as are
entitled thereto, in proportion of their respective Percentages or otherwise as
provided herein in the other Loan Documents, as the case may be. The Agent shall
distribute to each Lender at its primary address set forth herein or in its
Assignment and Assumption, or at such other address as a Lender may request in
writing, such funds as it may be entitled to receive, provided that the Agent
shall in any event not be bound to inquire into or determine the validity, scope
or priority of any interest or entitlement of any Lender and may suspend all
payments and seek appropriate relief (including without limitation instructions
from the Required Lenders, or all Lenders, as applicable, or an action in the
nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby. The order of priority herein
is set forth solely to determine the rights and priorities of the Lenders as
among themselves and may at any time or from time to time be changed by the
Lenders as they may elect, in writing, without necessity of notice to or consent
of or approval by Borrower. If in the opinion of the Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in liability, it may refrain
from making such distribution until its right to make such distribution shall
have been adjudicated by a court of competent jurisdiction. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Agent is to be repaid, each Person to whom any such distribution shall have
been made shall either repay to the Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

(b) If a Lender (a “Defaulting Lender”) defaults in making any Advance or paying
any other sum payable by it hereunder, such sum together with interest thereon
at the Default Rate from the date such amount was due until repaid (such sum and
interest thereon as aforesaid referred to, collectively, as the “Lender Default
Obligation”) shall be payable by the Defaulting Lender (i) to any Lender(s)
which elect, at their sole option (and with no obligation to do so), to fund the
amount which the Defaulting Lender failed to fund or (ii) to Agent or any other
Lender which under the terms of this Agreement is entitled to reimbursement from
the Defaulting Lender for the amounts advanced or expended. Notwithstanding any
provision hereof to the contrary, until such time as a Defaulting Lender has
repaid the Lender Default Obligation in full, all amounts which would otherwise
be distributed to the Defaulting Lender shall instead be applied first to repay
the Lender Default Obligation (to be applied first to interest at the Default
Rate and then to principal) until the Lender Default Obligation has been repaid
in full (whether by such application or by cure by the Defaulting Lender),
whereupon such Lender shall no longer be a Defaulting Lender. Any interest
collected from Borrower on account of principal advanced by any Lender(s) on
behalf of a Defaulting Lender shall be paid to the Lender(s) who made such
advance and shall be credited against the Defaulting Lender’s obligation to pay
interest on the amount advanced at the Default Rate. If no other Lender makes an
advance a Defaulting Lender failed to fund, a portion of the indebtedness of
Borrower to the Defaulting Lender equal to the Lender Default Obligation shall
be subordinated to the indebtedness of Borrower to all other Lenders and shall
be paid only after the indebtedness of Borrower to all other Lenders is paid.
The provisions of this Section shall apply and be effective regardless of

 

69



--------------------------------------------------------------------------------

whether an Event of Default occurs and is then continuing, and notwithstanding
(i) any other provision of this Agreement to the contrary or (ii) any
instruction of Borrower as to its desired application of payments. No Defaulting
Lender shall have the right to vote on matters which are subject to the consent
or approval of Required Lenders or all Lenders and while any Lender is a
Defaulting Lender the requisite percentage of Lenders which constitutes the
Required Lenders shall be calculated exclusive of the Percentage of the
Defaulting Lender. The Agent shall be entitled to (i) withhold or set off, and
to apply to the payment of the Lender Default Obligation any amounts to be paid
to such Defaulting Lender under this Agreement, and (ii) bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the Lender Default Obligation and, to the extent such recovery would not fully
compensate the Lenders for the Defaulting Lender’s breach of this Agreement, to
collect damages. In addition, the Defaulting Lender shall indemnify, defend and
hold Agent and each of the other Lenders harmless from and against any and all
claims, actions, liabilities, damages, costs and expenses (including attorneys’
fees and expenses), plus interest thereon at the Default Rate, for funds
advanced by Agent or any other Lender on account of the Defaulting Lender or any
other damages such persons may sustain or incur by reason of or as a direct
consequence of the Defaulting Lender’s failure or refusal to abide by its
obligations under this Agreement.

(c) At least five Business Days prior to the first date on which interest or
fees are payable hereunder for the account of any Lender, each Lender that is
not incorporated under the laws of the United States of America, or a state
thereof, agrees that it will deliver to the Agent two duly completed copies of
United States Internal Revenue Service Form W-8 BEN or W-8 ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement and the Notes without deduction or withholding of any United States
federal income taxes. Each Lender which so delivers a Form W-8 BEN or W-8 ECI
further undertakes to deliver the Agent two additional copies of such form (or a
successor form) on or before the date that such form expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent forms
so delivered by it, and such amendments thereto or extensions or renewals
thereof as may be reasonably requested by the Agent, in each case certifying
that such Lender is entitled to receive payments under this Agreement and the
Notes without deduction or withholding of any United States federal income
taxes, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender advises the Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

 

25.6 Consents and Approvals.

(a) Each of the following shall require the approval or consent of the Required
Lenders:

(A) The exercise of any rights and remedies under the Loan Documents following
an Event of Default, provided that absent any direction from the Required
Lenders, Agent may exercise any right or remedy under the Loan Documents as
Agent may determine in good faith to be necessary or appropriate to protect the
Lenders or the collateral securing the Loan;

 

70



--------------------------------------------------------------------------------

(B) Appointment of a successor Agent;

(C) Approval of Post-Default Plan (defined in Section 25.7(d)); and

(D) Except as referred to in subsection (b) below, approval of any amendment or
modification of this Agreement or any of the other Loan Documents, or issuance
of any waiver of any material provision of this Agreement or any of the other
Loan Documents;

(b) Each of the following shall require the approval or consent of all the
Lenders:

(A) Extension of the Maturity Date (beyond any extension permitted herein) or
forgiveness of all or any portion of the principal amount of the Loan or any
accrued interest thereon, or any other amendment of this Agreement or the other
Loan Documents which would reduce the interest rate, interest rate options or
the rate at which fees are calculated or forgive any loan fee, or extend the
time of payment of any principal, interest or fees;

(B) Reduction of the percentage specified in the definition of Required Lenders;

(C) Increasing the amount of the Loan or any non-consenting Lender’s Commitment;

(D) Release of any lien on any material collateral (except as Borrower is
entitled to under the Loan Documents);

(E) The release or forgiveness of Guarantor; and

(F) Amendment of the provisions of this Section 25.6.

(c) In addition to the required consents or approvals referred to in
subsections (a) and (b) above, the Agent may at any time request instructions
from the Required Lenders with respect to any actions or approvals which, by the
terms of this Agreement or of any of the Loan Documents, the Agent is permitted
or required to take or to grant without instructions from any Lender, and if
such instructions are promptly requested, the Agent shall be absolutely entitled
to refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the Required Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders or, where applicable, all Lenders. The Agent shall promptly
notify each Lender at any time that the Required Lenders have instructed the
Agent to act or refrain from acting pursuant hereto.

(d) Each Lender authorizes and directs the Agent to enter into the Loan
Documents other than this Agreement for the benefit of the Lenders. Each Lender
agrees that any action taken by the Agent at the direction or with the consent
of the Required Lenders in accordance with the provisions of this Agreement or
any other Loan Document, and the exercise by the Agent at the direction or with
the consent of the Required Lenders of the powers set forth herein

 

71



--------------------------------------------------------------------------------

or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders, except for actions
specifically requiring the approval of all Lenders. All communications from the
Agent to the Lenders requesting Lenders’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Lender,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Lender where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Agent by Borrower in respect of the matter or issue to be resolved, and
(iv) shall include the Agent’s recommended course of action or determination in
respect thereof. Each Lender shall reply promptly, but in any event within ten
(10) days after receipt of the request therefor from the Agent (the “Lender
Reply Period”). Unless a Lender shall give written notice to the Agent that it
objects to the recommendation or determination of the Agent (together with a
written explanation of the reasons behind such objection) within the Lender
Reply Period, such Lender shall be deemed to have approved of or consented to
such recommendation or determination. With respect to decisions requiring the
approval of the Required Lenders or all Lenders, the Agent shall upon receiving
the required approval or consent follow the course of action or determination
recommended to the Lenders by the Agent or such other course of action
recommended by the Required Lenders.

 

25.7 Agency Provisions Relating to Collateral.

(a) The Agent is hereby authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender, at any time and
from time to time, to take any action with respect to any collateral for the
Loan or any Loan Document which may be necessary to preserve and maintain such
collateral or to perfect and maintain perfected the liens upon such collateral
granted pursuant to this Agreement and the other Loan Documents.

(b) Except as provided in this Agreement, the Agent shall have no obligation
whatsoever to any Lender or to any other person or entity to assure that any
collateral exists or is owned by Borrower or is cared for, protected or insured
or has been encumbered or that the liens granted herein or in any of the other
Loan Documents or pursuant hereto or thereto have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority.

(c) Should the Agent commence any proceeding or in any way seek to enforce the
Agent’s or the Lenders’ rights or remedies under the Loan Documents,
irrespective of whether as a result thereof the Agent shall acquire title to any
collateral, each Lender, upon demand therefor from time to time, shall
contribute its share (based on its Percentage) of the reasonable costs and/or
expenses of any such enforcement or acquisition, including, but not limited to,
fees of receivers or trustees, court costs, title company charges, filing and
recording fees, appraisers’ fees and fees and expenses of attorneys to the
extent not otherwise reimbursed by Borrower. Without limiting the generality of
the foregoing, each Lender shall contribute its share (based on its Percentage)
of all reasonable costs and expenses incurred by the Agent (including reasonable
attorneys’ fees and expenses) if the Agent employs counsel for advice or other
representation (whether or not any suit has been or shall be filed) with respect
to any collateral for the Loan or

 

72



--------------------------------------------------------------------------------

any part thereof, or any of the Loan Documents, or the attempt to enforce any
security interest or lien on any collateral, or to enforce any rights of the
Agent or the Lenders or any of Borrower’s or any other party’s obligations under
any of the Loan Documents, but not with respect to any dispute between Agent and
any other Lender(s).

(d) In the event that all or any portion of the collateral for the Loan is
acquired by the Agent as the result of the exercise of any remedies hereunder or
under any other Loan Document, or is retained in satisfaction of all or any part
of Borrower’s obligations under the Loan Documents, title to any such collateral
or any portion thereof shall be held in the name of the Agent or a nominee or
subsidiary of Agent, as agent, for the ratable benefit of the Agent and the
Lenders. The Agent shall prepare a recommended course of action for such
collateral (the “Post-Default Plan”), which shall be subject to the approval of
the Required Lenders. The Agent shall administer the collateral in accordance
with the Post-Default Plan, and upon demand therefor from time to time, each
Lender will contribute its share (based on its Percentage) of all reasonable
costs and expenses incurred by the Agent pursuant to the Post-Default Plan,
including without limitation, any operating losses and all necessary operating
reserves. To the extent there is net operating income from such collateral, the
Agent shall, in accordance with the Post-Default Plan, determine the amount and
timing of distributions to Lenders. All such distributions shall be made to
Lenders in accordance with their respective Percentages. In no event shall the
provisions of this subsection or the Post-Default Plan require the Agent or any
Lender to take an action which would cause such Lender to be in violation of any
applicable regulatory requirements.

 

25.8 Lender Actions Against Borrower or the Collateral.

Each Lender agrees that it will not take any action, nor institute any actions
or proceedings, against Borrower or any other person hereunder or under any
other Loan Documents with respect to exercising claims against the Borrower or
rights in any collateral without the consent of the Required Lenders. With
respect to any action by the Agent to enforce the rights and remedies of the
Agent and Lenders with respect to the Borrower and any collateral in accordance
with the terms of this Agreement, each Lender hereby consents to the
jurisdiction of the court in which such action is maintained. In the event a
bankruptcy or other insolvency proceeding is commenced by or against Borrower or
Guarantor with respect to the Obligations, the Agent shall have the sole and
exclusive right to file and pursue a joint proof claim on behalf of all Lenders.
Any votes with respect to such claims or otherwise with respect to such
proceedings shall be subject to the vote of the Required Lenders or all of the
Lenders as required by this Agreement. Each Lender irrevocably waives its right
to file or pursue a separate proof of claim in any such proceedings unless Agent
fails to file such claim within thirty (30) days after receipt of written notice
from the Lenders requesting that Agent file such proof of claim.

 

25.9 Assignment and Participation

No Lender shall be permitted to assign or sell all or any portion of its rights
and obligations under this Agreement to Borrower or any Affiliate of Borrower.

 

73



--------------------------------------------------------------------------------

25.10 Ratable Sharing

Subject to Sections 25.4 and 25.5, Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the Loan, equitable adjustment will be made so that, in effect, all such amounts
will be shared among them ratably in accordance with their Percentages, whether
received by voluntary payment, by the exercise of the right of set-off or
bankers’ lien, by counterclaim or cross action or by the enforcement of any or
all of the Loan Documents or any collateral and (ii) if any of them shall by
voluntary payment or by the exercise of any right of counterclaim, set-off,
bankers’ lien or otherwise, receive payment of a proportion of the aggregate
amount of the Loan held by it which is greater than its Percentage of the
payments on account of the Loan, the one receiving such excess payment shall
purchase, without recourse or warranty, an undivided interest and participation
(which it shall be deemed to have done simultaneously upon the receipt of such
payment) in such obligations owed to the others so that all such recoveries with
respect to such obligations shall be applied ratably in accordance with their
Percentages; provided, that if all or part of such excess payment received by
the purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to that party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery. Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of Borrower in the amount of such participation.

 

25.11 General Immunity

Neither Agent nor any of its directors, officers, agents or employees shall be
liable to Borrower or any Lender for any action taken or omitted to be taken by
it or them hereunder or under any other Loan Document or in connection herewith
or therewith, except for its or their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. In the absence of gross negligence, the Agent
shall not be liable for any apportionment or distribution of payments made by it
in good faith pursuant to Section 25.5, and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due, but not made, shall be to
recover from the recipients of such payments any payment in excess of the amount
to which they are determined to have been entitled.

 

25.12 No Responsibility for Loan, Recitals, etc

The Agent shall not be responsible for the execution or validity or
enforceability of this Agreement, the Notes, any of the other Loan Documents or
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes, or for the value of any such collateral security or for
the validity, enforceability or collectability of any such amounts owing with
respect to the Notes, or for any recitals or statements, warranties or
representations made herein, or any agreement, instrument or certificate
delivered in connection therewith or in any of the other Loan Documents or in
any certificate or instrument hereafter furnished to it by or on behalf of the
Borrower, the Guarantors, or be bound to ascertain or inquire as to the

 

74



--------------------------------------------------------------------------------

performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents. The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, the Guarantors or any holder of any Note shall have been
duly authorized or is true, accurate and complete. The Agent has not made nor
does it now make any representations or warranties, express or implied, nor does
it assume any liability to the Lenders, with respect to the creditworthiness or
financial condition of the Borrower, the Guarantors, or the value of the
Collateral or any other assets of the Borrower or the Guarantors. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

 

25.13 Action on Instructions of Lenders

The Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Loan Document in accordance with written
instructions signed by all the Lenders (or the Required Lenders, if such action
may be directed hereunder by the Required Lenders), and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
Lenders; provided, however that the Agent need not comply with any such
direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction. Each Lender, severally to the extent of its Percentage, hereby
agrees to indemnify Agent against and hold it harmless from any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action, provided that the foregoing shall not release Agent
from liability for its gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods.

 

25.14 Employment of Agents and Counsel

The Agent may undertake any of its duties as Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be liable to Lenders, except as to money or securities received by them or
their authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to take and rely upon advice of counsel concerning all matters
pertaining to the agency hereby created and its duties hereunder and under any
other Loan Document.

 

75



--------------------------------------------------------------------------------

25.15 Reliance on Documents; Counsel

The Agent shall be entitled to rely upon any notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Agent, which counsel may be an employee of Agent, provided that the
foregoing shall not release the Agent from liability for its gross negligence or
willful misconduct. Any such counsel shall be deemed to be acting on behalf of
Lender in assisting the Agent with respect to the Loan, but shall not be
precluded from also representing Agent in any matter in which the interests of
Agent and the other Lenders may differ.

 

25.16 Agent’ Reimbursement and Indemnification

Lenders agree to reimburse and indemnify Agent ratably based upon their
Percentage (i) for any amounts (excluding principal and interest on the Loan and
loan fees) not reimbursed by Borrower for which Agent is entitled to
reimbursement under the Loan Documents, (ii) for any other expenses incurred by
Agent on behalf of Lender, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents, if not paid by
Borrower, (iii) for any expenses incurred by Agent on behalf of Lender which may
be necessary or desirable to preserve and maintain collateral or to perfect and
maintain perfected the liens upon the collateral granted pursuant to this
Agreement and the other Loan Documents, if not paid by Borrower, (iv) for any
amounts and other expenses incurred by Agent on behalf of Lender in connection
with any default by any Lender hereunder or under the other Loan Documents, if
not paid by such Lender, and (v) for, from and against any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of Agent as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods. The
agreements of this Section 25.16 shall survive the termination of this Agreement
and the payment of all amounts payable under the Loan Documents.

 

25.17 Rights as a Lender

With respect to its Commitment, if any, Agent shall have the same rights, powers
and obligations hereunder and under any other Loan Document as any Lender and
may exercise such rights and powers as though it were not an Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include
Agent in its individual capacities. The Borrower and each Lender acknowledge and
agree that Agent and/or its affiliates may act as trustee under indentures,
serve as financial advisor of, accept deposits from, lend money to, hold other
investments in, and generally engage in any kind of trust, debt, equity or other
transaction or have other relationships, in addition to those contemplated by
this Agreement or any other Loan Document, with Borrower or any of its
affiliates in which Borrower or such affiliate is not restricted hereby from
engaging with any other person. The Lenders acknowledge that, pursuant to such
activities, Agent, or its affiliates may receive information regarding such
Persons

 

76



--------------------------------------------------------------------------------

(including, information that may subject to confidentiality obligations in favor
of such Person) and acknowledge that the Agent shall be under no obligation to
provide such information to them.

 

25.18 Lenders’ Credit Decisions

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on the financial statements and other
information prepared by Borrower and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the other Loan Documents. Each Lender also acknowledges that
it will, independently and without reliance upon Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.

 

25.19 Notice of Events of Default

Should Agent receive any written notice of the occurrence of a default or Event
of Default, or should the Agent send Borrower a notice of Default or Event of
Default, the Agent shall promptly furnish a copy thereof to each Lender. The
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Agent for the account of
the Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.

 

25.20 Successor Agent

(a) Agent may resign from the performance of all its functions and duties
hereunder at any time by giving at least thirty (30) days prior written notice
to Lenders and Borrower. Such resignation shall take effect on the date set
forth in such notice or as otherwise provided below. Such resignation by Agent
as agent shall not affect its obligations hereunder, if any, as a Lender.

(b) Upon resignation by the Agent, or any successor Agent, the Required Lenders
shall appoint a successor Agent with the consent of Borrower, which shall not be
unreasonably withheld, conditioned or delayed (provided that no consent of
Borrower shall be required if the successor Agent is also a Lender or if an
Event of Default then exists). If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment
within thirty (30) days after the retiring Agent’s giving notice of resignation,
then the retiring Agent may appoint a successor Agent with the consent of
Borrower, which shall not be unreasonably withheld, conditioned or delayed
(provided that no consent of Borrower shall be required if the successor Agent
is also a Lender or if an Event of Default then exists). Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the Agent and the Agent, and the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents other than its liability, if any, for duties and obligations accrued
prior to its retirement. After any retiring Agent’s resignation

 

77



--------------------------------------------------------------------------------

hereunder as an Agent, the provisions of this Article 25 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as an Agent hereunder and under the other Loan Documents.

 

78



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

BORROWER:     TARANTULA VENTURES LLC, a Delaware limited liability company    
By:   Tarantula Interests LLC, a Delaware limited liability company, its
Managing Member       By:   Safari Ventures LLC, a Delaware limited liability
company, its Managing Member         By:   DuPont Fabros Technology, Inc., a
Maryland corporation, its Managing Member           By:  

/s/ Hossein Fateh

          Name:   Hossein Fateh           Title:   Chief Executive Officer -    
      Borrower’s Tax ID No.: 20-8495821

 

79



--------------------------------------------------------------------------------

AGENT AND LENDER:    

KEYBANK NATIONAL ASSOCIATION,

individually and as Agent

    By:  

/s/ John Scott

    Name:   John Scott     Title:   Vice President

 

80



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Land

LOT 1 IN ENESCO IMPORTS CORP. SUBDIVISION, A RESUBDIVISION OF LOTS 1 AND 2 IN
GREAT-WEST INDUSTRIAL SUBDIVISION, A RESUBDIVISION OF PART OF LOT 269 IN CENTEX
INDUSTRIAL PARK UNIT 151, A SUBDIVISION IN THE SOUTHEAST  1/4 OF SECTION 34,
TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO
THE PLAT THEREOF RECORDED FEBRUARY 13, 1986 AS DOCUMENT 86063318, IN COOK
COUNTY, ILLINOIS.

Permanent Tax/Assessor Parcel Number: 08-34-402-058-0000

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Permitted Exceptions

Permitted encumbrances are such matters as are shown on Schedule B to the
Pro-Forma Title Insurance Case No. 11131505 issued by Commonwealth Land Title
Insurance Company to the Agent in connection with this Instrument and attached
to that certain escrow instruction letter on or about hereof between
Commonwealth Land Title Insurance Company and Agent.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Note

NOTE

 

$                    

                      , 2007

FOR VALUE RECEIVED, the undersigned,                     , a
                     (“Maker”), hereby promises to pay to                     
(“Payee”), or order, in accordance with the terms of that certain Construction
Loan Agreement, dated as of                     , 2007, as from time to time in
effect, among Maker, KeyBank National Association, for itself and as Agent, and
such other Lenders as may be from time to time named therein (the “Loan
Agreement”), to the extent not sooner paid, on or before the Maturity Date, the
principal sum of                      ($                    ), or such amount as
may be advanced by the Payee under the Loan Agreement as a Loan with daily
interest from the date thereof, computed as provided in the Loan Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Loan
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Loan Agreement. Interest shall be payable on the dates
specified in the Loan Agreement, except that all accrued interest shall be paid
at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan Agreement.
Payment of this Note is secured by, inter alia, that certain Construction
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
bearing even date herewith from Maker to Payee, as Agent (the “Mortgage”) and
the other collateral security described in the Loan Agreement. The principal of
this Note may be due and payable in whole or in part prior to the Maturity Date
and is subject to mandatory prepayment in the amounts and under the
circumstances set forth in the Loan Agreement, and may be prepaid in whole or
from time to time in part, all as set forth in the Loan Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any

 

C-1



--------------------------------------------------------------------------------

circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations of the undersigned Maker and to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal of the
Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker. All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. Maker agrees to pay an
effective rate of interest that is the sum of the applicable rate provided in
the Loan Agreement plus any additional rate of interest resulting from any
charges of interest or in the nature of interest paid or to be paid in
connections with the loan evidenced by this Note. This paragraph shall control
all agreements between the undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.

This Note shall be governed by the laws of the State of Illinois.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Loan Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note under seal on the day and year first above written.

[Insert Signature Block of Borrower]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

Intentionally Omitted

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

LIBOR NOTICE ELECTION

NOTICE OF LIBOR FUNDING ELECTION

KeyBank National Association, as Agent

800 Superior, 6th Floor

Cleveland, Ohio 44114

Attention: Vicki Heineck

Date:

Ladies and Gentlemen:

Reference is made to the promissory notes made by                     
(“Borrower”), in favor or KeyBank National Association and the other Lenders
(the “Notes”) pursuant to that certain Construction Loan Agreement dated as of
                         , 2007, by and between Borrower, KeyBank National
Association, as a lender and as Administrative Agent and the lenders named
therein. Capitalized terms used herein shall have the meanings set forth in the
Construction Loan Agreement. The undersigned hereby gives notice pursuant to
Section 5.1 of the Loan Agreement of its desire for a LIBOR FUNDING ELECTION of
a portion of the proceeds of the loan evidenced by the Notes.

The Following are the details of the LIBOR funding election to be set up as of
the commencement date specified below:

 

  1. The LIBOR funding commencement date is:

 

  2. The LIBOR funding period expires:

 

  3. The LIBOR funding principal amount is:

 

  4. The LIBOR funding rate is LIBOR plus     %, or

The sources for the above LIBOR are as follows (Choose as appropriate):

Prime Note Outstanding Balance:

Draw #         Advance:

Interest due:

Current LIBOR maturing         :

Current LIBOR maturing         :

Total:

The next LIBOR FUNDING ELECTION NOTIFICATION date is                     .

 

E-1